


110 HR 6384 IH: Strengthening Americas Science

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6384
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Bishop of Utah
			 (for himself, Mr. Boehner,
			 Mr. Sali, Mr. Cannon, Mr.
			 Heller of Nevada, Mr.
			 Herger, Mrs. McMorris
			 Rodgers, Mr. Lamborn,
			 Mr. Doolittle,
			 Mr. Renzi,
			 Mrs. Musgrave,
			 Mr. Young of Alaska,
			 Mr. Alexander,
			 Mr. Rehberg,
			 Mrs. Cubin,
			 Mr. Franks of Arizona,
			 Mr. Simpson,
			 Mr. Peterson of Pennsylvania,
			 Mr. Pearce,
			 Mr. Tancredo,
			 Mr. Upton,
			 Mrs. Blackburn,
			 Mr. Walden of Oregon,
			 Mr. Shadegg,
			 Mr. Walberg, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on the
			 Judiciary,
			 Energy and Commerce,
			 Science and Technology,
			 Ways and Means,
			 Agriculture,
			 Education and Labor,
			 Armed Services,
			 Transportation and
			 Infrastructure, and Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide a comprehensive plan for greater American
		  energy independence.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Americans for American Energy
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings.
					Title I—OUTER CONTINENTAL SHELF
					Sec. 101. Short title.
					Sec. 102. Policy.
					Sec. 103. Definitions under the Submerged Lands
				Act.
					Sec. 104. Seaward boundaries of States.
					Sec. 105. Exceptions from confirmation and establishment of
				States title, power, and rights.
					Sec. 106. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 107. Determination of adjacent zones and planning
				areas.
					Sec. 108. Administration of leasing.
					Sec. 109. Grant of leases by Secretary.
					Sec. 110. Disposition of receipts.
					Sec. 111. Reservation of lands and rights.
					Sec. 112. Outer Continental Shelf leasing program.
					Sec. 113. Coordination with adjacent States.
					Sec. 114. Environmental studies.
					Sec. 115. Federal Energy Natural Resources Enhancement Act of
				2008.
					Sec. 116. Termination of effect of laws prohibiting the
				spending of Appropriated funds for certain purposes.
					Sec. 117. Outer continental shelf incompatible use.
					Sec. 118. Repurchase of certain leases.
					Sec. 119. Offsite environmental mitigation.
					Sec. 120. Minerals management service.
					Sec. 121. Authority to use decommissioned offshore oil and gas
				platforms and other facilities for artificial reef, scientific research, or
				other uses.
					Sec. 122. Repeal of requirement to conduct comprehensive
				inventory of OCS oil and natural gas resources.
					Sec. 123. Onshore and offshore mineral lease fees.
					Sec. 124. OCS regional headquarters.
					Sec. 125. Leases for areas located within 100 miles of
				California or Florida.
					Sec. 126. Coastal impact assistance.
					Sec. 127. Sense of the Congress to buy and build
				American.
					Sec. 128. Repeal of the Gulf of Mexico Energy Security Act of
				2006.
					Sec. 129. Removal of additional fee for new applications for
				permits to drill.
					Sec. 130. Credit for producing fuel from nonconventional
				sources to apply to gas produced onshore from formations more than 15,000 feet
				deep.
					Sec. 131. Tax credit for carbon dioxide captured from
				industrial sources and used in enhanced oil and natural gas
				recovery.
					Title II—OIL AND GAS LEASING PROGRAM FOR COASTAL PLAIN OF
				ALASKA
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Leasing program for lands within the Coastal
				Plain.
					Sec. 204. Lease sales.
					Sec. 205. Grant of leases by the Secretary.
					Sec. 206. Lease terms and conditions.
					Sec. 207. Coastal plain environmental protection.
					Sec. 208. Expedited judicial review.
					Sec. 209. Federal and State distribution of
				revenues.
					Sec. 210. Rights-of-way across the coastal plain.
					Sec. 211. Conveyance.
					Sec. 212. Local government impact aid and community service
				assistance.
					Title III—OIL SHALE AND TAR SANDS
					Sec. 301. Short title.
					Sec. 302. Repeal of limitation on use of funds for regulations
				regarding a commercial leasing program for oil shale resources on public
				lands.
					Sec. 303. Permanent funding for PILT and refuge revenue
				sharing.
					Sec. 304. Reauthorization of the Secure Rural Schools and
				Community Self-Determination Act of 2000.
					Sec. 305. Oil shale and tar sands amendments.
					Sec. 306. Repeal.
					Title IV—COAL
					Sec. 401. Short title.
					Sec. 402. Standby loans for qualifying coal-to-liquids
				projects.
					Sec. 403. Government auction of long term put option contracts
				on coal-to-liquid fuel produced by qualified coal-to-liquid
				facilities.
					Title V—NUCLEAR
					Sec. 501. Use of funds for recycling.
					Sec. 502. Rulemaking for licensing of spent nuclear fuel
				recycling facilities.
					Sec. 503. Nuclear waste fund budget status.
					Sec. 504. Waste Confidence.
					Sec. 505. ASME Nuclear Certification credit.
					Title VI—CLEAN RENEWABLE ENERGY
					Sec. 601. Trust fund.
					Sec. 602. Developing solar energy on Federal lands.
					Title VII—PROMOTE GREATER ENERGY EFFICIENCY AND
				CONSERVATION
					Sec. 701. Increase and extension of energy efficient commercial
				buildings deduction.
					Sec. 702. Permanent extension of the credit for nonbusiness
				energy property, the credit for gas produced from biomass and for synthetic
				fuels produced from coal, and the credit for energy efficient
				appliances.
					Sec. 703. Extension and clarification of new energy efficient
				home credit.
					Sec. 704. Extension and modification of deduction for energy
				efficient commercial buildings.
					Sec. 705. Deduction for energy efficient low-rise
				buildings.
					Title VIII—INCREASING AMERICA’S GASOLINE REFINING
				CAPABILITIES
					Sec. 801. Definitions.
					Sec. 802. State assistance.
					Sec. 803. Refinery process coordination and
				procedures.
					Sec. 804. Designation of closed military bases.
					Sec. 805. Savings clause.
					Sec. 806. Refinery revitalization repeal.
					Sec. 807. New source review under the Clean Air
				Act.
					Sec. 808. Designation of new refining capacity on brownfield
				sites.
					Sec. 809. Year extension of
				election to expense certain refineries.
					Title IX—COMMON SENSE REGULATORY RELIEF AND POLICY
				REFORM
					Sec. 901. Extension and modification of renewable energy
				production tax credit.
					Sec. 902. Extension and modification of solar energy and fuel
				cell investment tax credit.
					Sec. 903. Repeal of requirement to deduct from an amount
				payable to each state.
					Sec. 904. Production credit for electricity produced from
				conventional hydropower projects.
					Sec. 905. Definition of renewable biomass.
					Sec. 906. NEPA judicial review.
					Title X—TAX-EXEMPT FINANCING OF CERTAIN ELECTRIC TRANSMISSION
				FACILITIES
					Sec. 1001. Tax-exempt financing of certain electric
				transmission facilities not subject to private business use test.
					Title XI—RESTORE OUR DOMESTIC ENERGY WORKFORCE SCIENCE AND
				TECHNOLOGY EDUCATION
					Sec. 1101. Short title.
					Sec. 1102. Policy.
					Sec. 1103. Maintaining science and technology education
				programs.
					Sec. 1104. Funds for scholarships and fellowships.
					Sec. 1105. Use of funds by institutions.
					Sec. 1106. Establishment of a national center.
					Sec. 1107. Stakeholder Committee on Science and Technology
				Education.
					Sec. 1108. Career technical and community college
				education.
					Sec. 1109. Nuclear science and engineering
				scholarships.
					Sec. 1110. Nuclear workforce development.
					Sec. 1111. Authorization of appropriations.
					Title XII—TAPPING AMERICA’S INGENUITY AND CREATIVITY
					Sec. 1201. Definitions.
					Sec. 1202. Statement of policy.
					Sec. 1203. Prize authority.
					Sec. 1204. Eligibility.
					Sec. 1205. Intellectual property.
					Sec. 1206. Waiver of liability.
					Sec. 1207. Authorization of appropriations.
					Sec. 1208. Next generation automobile prize
				program.
					Sec. 1209. Advanced battery manufacturing incentive
				program.
				
			2.FindingsCongress finds as follows:
			(1)America has a
			 tremendous abundance of virtually all energy resources.
			(2)America has 21st
			 century technologies that can harvest these resources with very little
			 environmental impact.
			(3)America can
			 greatly strengthen our national security by reducing our dependence on foreign
			 energy supplies, particularly from hostile nations.
			(4)America needs to
			 develop more of all of its resources in order to achieve true energy
			 independence.
			IOUTER
			 CONTINENTAL SHELF
			101.Short
			 titleThis title may be cited
			 as the Deep Ocean Energy Resources Act
			 of 2008.
			102.PolicyIt is the policy of the United States
			 that—
				(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
				(2)adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
				(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
				(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
				(5)it is not
			 reasonably foreseeable that exploration of a leased tract located more than 25
			 miles seaward of the coastline, development and production of a natural gas
			 discovery located more than 25 miles seaward of the coastline, or development
			 and production of an oil discovery located more than 50 miles seaward of the
			 coastline will adversely affect resources near the coastline;
				(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
				(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
				103.Definitions
			 under the Submerged Lands ActSection 2 of the Submerged Lands Act (43
			 U.S.C. 1301) is amended—
				(1)in subparagraph
			 (2) of paragraph (a) by striking all after seaward to a line and
			 inserting twelve nautical miles distant from the coast line of such
			 State;;
				(2)by striking out
			 paragraph (b) and redesignating the subsequent paragraphs in order as
			 paragraphs (b) through (g);
				(3)by striking the
			 period at the end of paragraph (g) (as so redesignated) and inserting ;
			 and;
				(4)by adding the
			 following:
					
						(i)The term Secretary means the
				Secretary of the Interior.
						;
				and
				(5)by defining
			 State as it is defined in section 2(r) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331(r)).
				104.Seaward
			 boundaries of StatesSection 4
			 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
				(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
				(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline..
				105.Exceptions from
			 confirmation and establishment of States title, power, and rightsSection 5 of the Submerged Lands Act (43
			 U.S.C. 1313) is amended by—
				(1)by
			 redesignating paragraphs (a) through (c) in order as paragraphs (1) through
			 (3);
				(2)by inserting
			 (a) before There is excepted; and
				(3)by inserting at
			 the end the following:
					
						(b)Exception of Oil
				and Gas Mineral RightsThere is excepted from the operation of
				sections 3 and 4 all of the oil and gas mineral rights for lands beneath the
				navigable waters that are located within the expanded offshore State seaward
				boundaries established under this Act. These oil and gas mineral rights shall
				remain Federal property and shall be considered to be part of the Federal outer
				Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and
				to laws applicable to the leasing of the oil and gas resources of the Federal
				outer Continental Shelf. All existing Federal oil and gas leases within the
				expanded offshore State seaward boundaries shall continue unchanged by the
				provisions of this Act, except as otherwise provided herein. However, a State
				may exercise all of its sovereign powers of taxation within the entire extent
				of its expanded offshore State
				boundaries.
						.
				106.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
				(1)by amending
			 paragraph (f) to read as follows:
					
						(f)The term
				affected State means the Adjacent
				State.
						;
				(2)by
			 striking the semicolon at the end of each of paragraphs (a) through (o) and
			 inserting a period;
				(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
				(4)by adding at the
			 end the following:
					
						(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes the
				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
				the Virgin Islands, American Samoa, Guam, and the other Territories of the
				United States.
						(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
						(t)The term
				miles means statute miles.
						(u)The term
				coastline has the same meaning as the term coast
				line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
						(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
						;
				and
				(5)in
			 paragraph (a), by inserting after control the following:
			 or lying within the United States exclusive economic zone adjacent to
			 the Territories of the United States.
				107.Determination
			 of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
			108.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
				
					(k)Voluntary Partial
				Relinquishment of a LeaseAny lessee of a producing lease may
				relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008.
					(l)Natural Gas Lease
				RegulationsNot later than July 1, 2010, the Secretary shall
				publish a final regulation that shall—
						(1)establish
				procedures for entering into natural gas leases;
						(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the Deep Ocean
				Energy Resources Act of 2008;
						(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the Deep Ocean Energy
				Resources Act of 2008;
						(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
						(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
						(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
						.
			109.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
				(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
				(2)by
			 adding at the end of subsection (b) the following: The Secretary may
			 issue more than one lease for a given tract if each lease applies to a separate
			 and distinct range of vertical depths, horizontal surface area, or a
			 combination of the two. The Secretary may issue regulations that the Secretary
			 determines are necessary to manage such leases consistent with the purposes of
			 this Act.;
				(3)by amending
			 subsection (p)(2)(B) to read as follows:
					
						(B)The Secretary
				shall provide for the payment to coastal states, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal states of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the Deep Ocean Energy
				Resources Act of 2008 that provides for equitable distribution, based on
				proximity to the project, among coastal states that have coastline that is
				located within 200 miles of the geographic center of the
				project.
						;
				(4)by adding at the
			 end the following:
					
						(q)Natural Gas
				Leases
							(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
							(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease unless the Governor of the Adjacent State agrees to such
				production.
							(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
							(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
							(r)Removal of
				Restrictions on Joint Bidding in Certain Areas of the Outer Continental
				ShelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008.
						(s)Royalty
				Suspension ProvisionsAfter the date of the enactment of the Deep
				Ocean Energy Resources Act of 2008, price thresholds shall apply to any royalty
				suspension volumes granted by the Secretary. Unless otherwise set by Secretary
				by regulation or for a particular lease sale, the price thresholds shall be
				$40.50 for oil (January 1, 2006 dollars) and $6.75 for natural gas (January 1,
				2006 dollars).
						(t)Conservation of
				Resources FeesNot later than one year after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008, the Secretary by
				regulation shall establish a conservation of resources fee for nonproducing
				leases that will apply to new and existing leases which shall be set at $3.75
				per acre per year. This fee shall apply from and after October 1, 2008, and
				shall be treated as offsetting
				receipts.
						;
				(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
				(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
				(7)effective October
			 1, 2008, in subsection (g)—
					(A)by striking all
			 after (g), except paragraph (3);
					(B)by striking the
			 last sentence of paragraph (3); and
					(C)by striking
			 (3).
					110.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
				(1)by designating the
			 existing text as subsection (a);
				(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
				(3)by adding the
			 following:
					
						(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
							(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
							(2)Phased-in
				receipts sharing
								(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
									(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
									(ii)Lease tracts in
				production prior to October 1, 2008, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
									(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
									(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
									(i)For fiscal year
				2009, 5 percent.
									(ii)For fiscal year
				2010, 8 percent.
									(iii)For fiscal year
				2011, 11 percent.
									(iv)For fiscal year
				2012, 14 percent.
									(v)For fiscal year
				2013, 17 percent.
									(vi)For fiscal year
				2014, 20 percent.
									(vii)For fiscal year
				2015, 23 percent.
									(viii)For fiscal year
				2016, 26 percent.
									(ix)For fiscal year
				2017, 29 percent.
									(x)For
				fiscal year 2018, 32 percent.
									(xi)For fiscal year
				2019, 35 percent.
									(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
									(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 6(2) of the Deep Ocean Energy Resources
				Act of 2008.
								(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.50 percent of OCS Receipts derived from all leases located completely
				beyond 4 marine leagues from any coastline and completely within 100 miles of
				any coastline not included within the provisions of paragraph (2).
							(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
								(A)Areas described
				in paragraph (2)Beginning October 1, 2008, and continuing
				through September 30, 2010, the Secretary shall share 25 percent of OCS
				Receipts derived from all leases located within 4 marine leagues from any
				coastline within areas described in paragraph (2). For each fiscal year after
				September 30, 2010, the Secretary shall increase the percent shared in 5
				percent increments each fiscal year until the sharing rate for all leases
				located within 4 marine leagues from any coastline within areas described in
				paragraph (2) becomes 75 percent.
								(B)Areas not
				described in paragraph (2)Beginning October 1, 2008, the
				Secretary shall share 75 percent of OCS receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
								(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
								(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
								(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
									(i)one-third to the
				Adjacent State; and
									(ii)two-thirds to each
				producing State, including the Adjacent State, inversely proportional to the
				distance between the nearest point on the coastline of the producing State and
				the geographic center of the leased tract.
									(c)Treatment of OCS
				receipts from tracts partially or completely beyond 100 miles of the
				coastline
							(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
							(2)Phased-in
				receipts sharing
								(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
									(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
									(ii)Lease tracts in
				production prior to October 1, 2008, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
									(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
									(B)The Secretary shall
				share the following percentages of OCS Receipts from the leases described in
				subparagraph (A) derived during the fiscal year indicated:
									(i)For fiscal year
				2009, 5 percent.
									(ii)For fiscal year
				2010, 8 percent.
									(iii)For fiscal year
				2011, 11 percent.
									(iv)For fiscal year
				2012, 14 percent.
									(v)For fiscal year
				2013, 17 percent.
									(vi)For fiscal year
				2014, 20 percent.
									(vii)For fiscal year
				2015, 23 percent.
									(viii)For fiscal year
				2016, 26 percent.
									(ix)For fiscal year
				2017, 29 percent.
									(x)For fiscal year
				2018, 32 percent.
									(xi)For fiscal year
				2019, 35 percent.
									(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
									(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 6(2) of the Deep Ocean Energy Resources
				Act of 2008.
								(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after October 1, 2008, from
				all leases located partially or completely beyond 100 miles of any coastline
				not included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
							(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
								(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
								(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
									(i)one-third to the
				Adjacent State; and
									(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
									(d)Transmission of
				Allocations
							(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
								(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
								(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
								(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
								(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
								(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
								(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
									(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
									(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
									(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
									(iv)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but
				not be limited to, construction of vessels, drillships, and platforms involved
				in exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
									(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
								(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
								(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
								(e)Investment of
				DepositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
						(f)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
							(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
							(2)To make
				transportation infrastructure improvements.
							(3)To reduce
				taxes.
							(4)To promote, fund,
				and provide for—
								(A)coastal or
				environmental restoration;
								(B)fish, wildlife,
				and marine life habitat enhancement;
								(C)waterways
				construction and maintenance;
								(D)levee construction
				and maintenance and shore protection; and
								(E)marine and
				oceanographic education and research.
								(5)To promote, fund,
				and provide for—
								(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
								(B)energy
				demonstration projects;
								(C)supporting
				infrastructure for shore-based energy projects;
								(D)State geologic
				programs, including geologic mapping and data storage programs, and state
				geophysical data acquisition;
								(E)State seismic
				monitoring programs, including operation of monitoring stations;
								(F)development of oil
				and gas resources through enhanced recovery techniques;
								(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
								(H)energy efficiency
				and conservation programs; and
								(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
								(6)To promote, fund,
				and provide for—
								(A)historic
				preservation programs and projects;
								(B)natural disaster
				planning and response; and
								(C)hurricane and
				natural disaster insurance programs.
								(7)For any other
				purpose as determined by State law.
							(g)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
						(h)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
						(i)DefinitionsIn
				this section:
							(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
							(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
							(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
							(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
							(5)Bonus
				bidsThe term bonus bids means all funds received
				by the Secretary to issue an outer Continental Shelf minerals lease.
							(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
							(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
							(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
							.
				111.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
				(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that is extended by a State under subsection (h), nor may the
			 President withdraw from leasing any area for which a State failed to prohibit,
			 or petition to prohibit, leasing under subsection (g). Further, in the area of
			 the outer Continental Shelf more than 100 miles from any coastline, not more
			 than 25 percent of the acreage of any OCS Planning Area may be withdrawn from
			 leasing under this section at any point in time. A withdrawal by the President
			 may be for a term not to exceed 10 years. When considering potential uses of
			 the outer Continental Shelf, to the maximum extent possible, the President
			 shall accommodate competing interests and potential uses.;
				(2)by adding at the
			 end the following:
					
						(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
							(1)Prohibition
				against leasing
								(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the Deep Ocean Energy Resources
				Act of 2008, the Secretary shall not offer for leasing for oil and gas, or
				natural gas, any area within 50 miles of the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region or the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area within 50 miles of the coastline not withdrawn under that Memorandum
				that is included within the Gulf of Mexico OCS Region Eastern Planning Area as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas or the Florida Straits Planning Area as
				indicated on the map entitled Atlantic OCS Region State Adjacent Zones
				and OCS Planning Areas, both of which are dated September 2005 and on
				file in the Office of the Director, Minerals Management Service.
								(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the Deep Ocean Energy Resources Act of 2008 for natural gas leasing or by
				June 30, 2010, for oil and gas leasing, the Secretary shall offer for leasing
				any area more than 50 miles but less than 100 miles from the coastline that was
				withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific
				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted
				on the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area more than 50 miles but less than 100 miles of the coastline
				not withdrawn under that Memorandum that is included within the Gulf of Mexico
				OCS Region Eastern Planning Area as indicated on the map entitled Gulf
				of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or
				within the Florida Straits Planning Area as indicated on the map entitled
				Atlantic OCS Region State Adjacent Zones and OCS Planning Areas,
				both of which are dated September 2005 and on file in the Office of the
				Director, Minerals Management Service.
								(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect. Any tract only partially added to
				the Gulf of Mexico OCS Region Central Planning Area by this Act shall be
				eligible for leasing of the part of such tract that is included within the Gulf
				of Mexico OCS Region Central Planning Area, and the remainder of such tract
				that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be
				developed and produced by the lessee of such partial tract using extended reach
				or similar drilling from a location on a leased area. Further, any area in the
				OCS withdrawn from leasing may be leased, and thereafter developed and produced
				by the lessee using extended reach or similar drilling from a location on a
				leased area located in an area available for leasing.
							(3)Petition for
				leasing
								(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies.
								(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
									(i)requiring a net
				reduction in the number of production platforms;
									(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
									(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
									(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
									(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
									(C)Action by
				SecretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
								(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
								(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the enactment of the Deep Ocean Energy Resources Act of 2008 for the areas made
				available for leasing under paragraph (2), the Secretary shall amend the
				current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to include a
				lease sale or sales for at least 75 percent of the associated areas, unless
				there are, from the date of approval, expiration of such time limits, or
				enactment, as applicable, fewer than 12 months remaining in the current 5-Year
				Leasing Program in which case the Secretary shall include the associated areas
				within lease sales under the next 5-Year Leasing Program. For purposes of
				amending the 5-Year Program in accordance with this section, further
				consultations with States shall not be required. For purposes of this section,
				an environmental assessment performed under the provisions of the National
				Environmental Policy Act of 1969 to assess the effects of approving the
				petition shall be sufficient to amend the 5-Year Leasing Program.
								(h)Option To Extend
				Withdrawal From Leasing Within Certain Areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
						(i)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
						(j)Prohibition on
				Leasing East of the Military Mission Line
							(1)Notwithstanding
				any other provision of law, from and after the enactment of the Deep Ocean
				Energy Resources Act of 2008, prior to January 1, 2022, no area of the outer
				Continental Shelf located in the Gulf of Mexico east of the military mission
				line may be offered for leasing for oil and gas or natural gas unless a waiver
				is issued by the Secretary of Defense. If such a waiver is granted, 62.5
				percent of the OCS Receipts from a lease within such area issued because of
				such waiver shall be paid annually to the National Guards of all States having
				a point within 1000 miles of such a lease, allocated among the States on a per
				capita basis using the entire population of such States.
							(2)In this
				subsection, the term military mission line means a line located
				at 86 degrees, 41 minutes West Longitude, and extending south from the coast of
				Florida to the outer boundary of United States territorial waters in the Gulf
				of
				Mexico.
							.
				112.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
				(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-year program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
				(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
					
						(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire Outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
							(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
							;
				and
				(3)by adding at the
			 end the following:
					
						(i)Projection of
				State Adjacent Zone Resources and State and Local Government Shares of OCS
				ReceiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the Secretary
				shall—
							(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
							(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
							.
				113.Coordination
			 with adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
				(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
				(2)by adding the
			 following:
					
						(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
							(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
							.
				114.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
				(1)by inserting
			 (1) after (d); and
				(2)by
			 adding at the end the following:
					
						(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
							(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
							(B)The environmental
				impact statement developed in support of each 5-year oil and gas leasing
				program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
							(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
							(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
							.
				115.Federal Energy
			 Natural Resources Enhancement Act of 2008
				(a)FindingsThe
			 Congress finds the following:
					(1)Energy and
			 minerals exploration, development, and production on Federal onshore and
			 offshore lands, including bio-based fuel, natural gas, minerals, oil,
			 geothermal, and power from wind, waves, currents, and thermal energy, involves
			 significant outlays of funds by Federal and State wildlife, fish, and natural
			 resource management agencies for environmental studies, planning, development,
			 monitoring, and management of wildlife, fish, air, water, and other natural
			 resources.
					(2)State wildlife,
			 fish, and natural resource management agencies are funded primarily through
			 permit and license fees paid to the States by the general public to hunt and
			 fish, and through Federal excise taxes on equipment used for these
			 activities.
					(3)Funds generated
			 from consumptive and recreational uses of wildlife, fish, and other natural
			 resources currently are inadequate to address the natural resources related to
			 energy and minerals development on Federal onshore and offshore lands.
					(4)Funds available to
			 Federal agencies responsible for managing Federal onshore and offshore lands
			 and Federal-trust wildlife and fish species and their habitats are inadequate
			 to address the natural resources related to energy and minerals development on
			 Federal onshore and offshore lands.
					(5)Receipts derived
			 from sales, bonus bids, and royalties under the mineral leasing laws of the
			 United States are paid to the Treasury through the Minerals Management Service
			 of the Department of the Interior.
					(6)None of the
			 receipts derived from sales, bonus bids, and royalties under the minerals
			 leasing laws of the United States are paid to the Federal or State agencies to
			 examine, monitor, and manage wildlife, fish, air, water, and other natural
			 resources related to natural gas, oil, and mineral exploration and
			 development.
					(b)PurposesIt
			 is the purpose of this section to—
					(1)authorize
			 expenditures for the monitoring and management of wildlife and fish, and their
			 habitats, and air, water, and other natural resources related to energy and
			 minerals development on Federal onshore and offshore lands;
					(2)authorize
			 expenditures for each fiscal year to the Secretary of the Interior and the
			 States; and
					(3)use the
			 appropriated funds to secure the necessary trained workforce or contractual
			 services to conduct environmental studies, planning, development, monitoring,
			 and post-development management of wildlife and fish and their habitats and
			 air, water, and other natural resources that may be related to bio-based fuel,
			 gas, mineral, oil, wind, or other energy exploration, development,
			 transportation, transmission, and associated activities on Federal onshore and
			 offshore lands, including, but not limited to—
						(A)pertinent
			 research, surveys, and environmental analyses conducted to identify any impacts
			 on wildlife, fish, air, water, and other natural resources from energy and
			 mineral exploration, development, production, and transportation or
			 transmission;
						(B)projects to
			 maintain, improve, or enhance wildlife and fish populations and their habitats
			 or air, water, or other natural resources, including activities under the
			 Endangered Species Act of 1973;
						(C)research, surveys,
			 environmental analyses, and projects that assist in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 activities on wildlife, fish, air, water, and other natural resources;
			 and
						(D)projects to teach
			 young people to live off the land.
						(c)DefinitionsIn
			 this section:
					(1)Enhancement
			 programThe term Enhancement Program means the
			 Federal Energy Natural Resources Enhancement Program established by this
			 section.
					(2)StateThe
			 term State means the Governor of the State.
					(d)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out the Enhancement Program $150,000,000 for fiscal year 2009 and each fiscal
			 year thereafter.
				(e)Establishment of
			 Federal Energy Natural Resources Enhancement Program
					(1)In
			 generalThere is established the Federal Energy Natural Resources
			 Enhancement Program.
					(2)Payment to
			 Secretary of the InteriorBeginning with fiscal year 2009, and in
			 each fiscal year thereafter, one-third of amounts appropriated for the
			 Enhancement Program shall be available to the Secretary of the Interior for use
			 for the purposes described in subsection (b)(3).
					(3)Payment to
			 States
						(A)In
			 generalBeginning with fiscal year 2009, and in each fiscal year
			 thereafter, two-thirds of amounts appropriated for the Enhancement Program
			 shall be available to the States for use for the purposes described in
			 (b)(3).
						(B)Use of payments
			 by stateEach State shall use the payments made under this
			 paragraph only for carrying out projects and programs for the purposes
			 described in (b)(3).
						(C)Encourage use of
			 private funds by stateEach State shall use the payments made
			 under this paragraph to leverage private funds for carrying out projects for
			 the purposes described in (b)(3).
						(f)Limitation on
			 UseAmounts made available under this section may not be used for
			 the purchase of any interest in land.
				(g)Reports to
			 Congress
					(1)In
			 generalBeginning in fiscal year 2010 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Enhancement Fund shall submit a report to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives.
					(2)Required
			 informationReports submitted to the Congress by the Secretary of
			 the Interior and States under this subsection shall include the following
			 information regarding expenditures during the previous fiscal year:
						(A)A summary of
			 pertinent scientific research and surveys conducted to identify impacts on
			 wildlife, fish, and other natural resources from energy and mineral
			 developments.
						(B)A summary of
			 projects planned and completed to maintain, improve or enhance wildlife and
			 fish populations and their habitats or other natural resources.
						(C)A list of
			 additional actions that assist, or would assist, in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 development on wildlife, fish, and other natural resources.
						(D)A summary of
			 private (non-Federal) funds used to plan, conduct, and complete the plans and
			 programs identified in paragraphs (2)(A) and (2)(B).
						116.Termination of
			 effect of laws prohibiting the spending of Appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
			117.Outer
			 continental shelf incompatible use
				(a)In
			 GeneralNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
				(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
					(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
					(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
					(3)required in the
			 national interest, as determined by the President.
					118.Repurchase of
			 certain leases
				(a)Authority To
			 Repurchase and Cancel Certain LeasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
				(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
					(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
						(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
						(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
						(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
						(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
					(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
					(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
					(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
					(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
					(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
				119.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
			120.Minerals
			 management serviceThe bureau
			 known as the Minerals Management Service in the Department of
			 the Interior shall be known as the National Ocean Resources and Royalty
			 Service.
			121.Authority to
			 use decommissioned offshore oil and gas platforms and other facilities for
			 artificial reef, scientific research, or other uses
				(a)Short
			 TitleThis section may be cited as the Rigs to Reefs Act
			 of 2008.
				(b)In
			 GeneralThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
					
						10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				artificial reef, scientific research, or other uses
							(a)In
				GeneralThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for an
				artificial reef, scientific research, or any other use authorized under section
				8(p) or any other applicable Federal law.
							(b)Transfer
				RequirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including but not limited to—
								(1)ongoing
				maintenance of the platform or other facility;
								(2)any liability
				obligations that might arise;
								(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
								(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
								(c)Plugging and
				abandonmentThe Secretary shall ensure that plugging and
				abandonment of wells is accomplished at an appropriate time.
							(d)Potential To
				Petition To Opt-Out of RegulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				preliminarily petition to opt-out of the application of regulations promulgated
				under this section to platforms and other facilities located in the area of its
				Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary
				petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of approving the petition. The
				Secretary shall provide the environmental assessment to the State, which then
				has the choice of no action or confirming its petition by further action of its
				legislature, with the concurrence of its Governor. The Secretary is authorized
				to except such area from the application of such regulations, and shall approve
				any confirmed petition.
							(e)Limitation on
				liabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
								(1)use of the platform
				or other facility by the person for development or production of oil or gas;
				or
								(2)another act or
				omission of the person.
								(f)Other leasing
				and use not affectedThis section, and the use of any offshore
				oil and gas platform or other facility for any purpose under subsection (a),
				shall not affect—
								(1)the authority of
				the Secretary to lease any area under this Act; or
								(2)any activity
				otherwise authorized under this
				Act.
								.
				(c)Deadline for
			 RegulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of the enactment
			 of this Act.
				(d)Study and Report
			 on Effects of Removal of PlatformsNot later than one year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
				122.Repeal of
			 requirement to conduct comprehensive inventory of OCS oil and natural gas
			 resourcesThe Energy Policy
			 Act of 2005 (Public Law 109–58) is amended—
				(1)by repealing
			 section 357 (119 Stat. 720; 42 U.S.C. 15912); and
				(2)in the table of
			 contents in section 1(b), by striking the item relating to such section
			 357.
				123.Onshore and
			 offshore mineral lease feesExcept as otherwise provided in this Act,
			 the Department of the Interior is prohibited from charging fees applicable to
			 bidding or actions on Federal onshore and offshore oil and gas, coal,
			 geothermal, and other mineral leases, including transportation of any
			 production from such leases, if such fees were not established in final
			 regulations prior to the date of issuance of the lease.
			124.OCS regional
			 headquartersNot later than
			 July 1, 2010, the Secretary of the Interior shall establish the headquarters
			 for the Atlantic OCS Region, the headquarters for the Gulf of Mexico OCS
			 Region, and the headquarters for the Pacific OCS Region within a State
			 bordering the Atlantic OCS Region, a State bordering the Gulf of Mexico OCS
			 Region, and a State bordering the Pacific OCS Region, respectively, from among
			 the States bordering those Regions, that petitions by no later than January 1,
			 2010, for leasing, for oil and gas or natural gas, covering at least 40 percent
			 of the area of its Adjacent Zone within 100 miles of the coastline. Such
			 Atlantic and Pacific OCS Regions headquarters shall be located within 25 miles
			 of the coastline and each MMS OCS regional headquarters shall be the permanent
			 duty station for all Minerals Management Service personnel that on a daily
			 basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
			125.Leases for
			 areas located within 100 miles of California or Florida
				(a)Authorization To
			 Cancel and Exchange Certain Existing Oil and Gas Leases; Prohibition on
			 Submittal of Exploration Plans for Certain Leases Prior to June 30,
			 2012
					(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
					(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further, such
			 actions conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
					(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
					(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
					(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
					(b)Further Lease
			 Cancellation and Exchange Provisions
					(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
					(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
					(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
					(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
					(c)Area Partially
			 Within 100 Miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
				(d)Existing Oil and
			 Gas Lease DefinedIn this section the term existing oil
			 and gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
				126.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
			127.Sense of the
			 Congress to buy and build American
				(a)Buy and Build
			 AmericanIt is the intention of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of affordable energy from the
			 Outer Continental Shelf. Moreover, the Congress intends to monitor the
			 deployment of personnel and material in the Outer Continental Shelf to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this Act by good jobs and careers, as
			 well as the establishment of important industrial facilities to support
			 expanded access to American resources.
				(b)Safeguard for
			 Extraordinary AbilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4(a)(1) of this Act, except insofar as
			 such laws would otherwise apply to individuals who have extraordinary ability
			 in the sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
				128.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf of Mexico Energy Security Act of
			 2006 is repealed effective October 1, 2008.
			129.Removal of
			 additional fee for new applications for permits to drillThe second undesignated paragraph of the
			 matter under the heading MANAGEMENT OF LANDS AND RESOURCES under
			 the heading Bureau of Land Management of title I of the
			 Department of the Interior, Environment, and Related Agencies Appropriations
			 Act, 2008 (Public Law 110–161; 121 Stat. 2098) is amended by striking to
			 be reduced and all that follows through each new
			 application,.
			130.Credit for
			 producing fuel from nonconventional sources to apply to gas produced onshore
			 from formations more than 15,000 feet deep
				(a)In
			 GeneralSubparagraph (B) of section 45K(c)(1) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (i), by striking and at the end of clause (ii) and
			 inserting or, and by inserting after clause (ii) the following
			 new clause:
					
						(iii)an onshore well
				from a formation more than 15,000 feet deep,
				and
						.
				(b)Eligible Deep
			 Gas WellsSection 45K of such Code is amended by adding at the
			 end the following new subsection:
					
						(h)Eligible Deep
				Gas WellsIn the case of a well producing qualified fuel
				described in subsection (c)(1)(B)(iii)—
							(1)for purposes of
				subsection (e)(1)(A), such well shall be treated as drilled before January 1,
				1993, if such well is drilled after the date of the enactment of this
				subsection, and
							(2)subsection (e)(2)
				shall not
				apply.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
				131.Tax credit for
			 carbon dioxide captured from industrial sources and used in enhanced oil and
			 natural gas recovery
				(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits) is amended by
			 adding at the end the following new section:
					
						45P.Credit for
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in enhanced oil and natural gas recovery
							(a)General
				RuleFor purposes of section 38, the captured carbon dioxide
				tertiary injectant credit for any taxable year is an amount equal to the
				product of—
								(1)the credit amount,
				and
								(2)the qualified
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in qualified enhanced oil and natural gas recovery which is
				attributable to the taxpayer.
								(b)Credit
				AmountFor purposes of this section—
								(1)In
				generalThe credit amount is $0.75 per 1,000 standard cubic
				feet.
								(2)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2007, there shall be substituted for the $0.75 amount under
				paragraph (1) an amount equal to the product of—
									(A)$0.75, multiplied
				by
									(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2006 for
				1990.
									(c)Qualified Carbon
				DioxideFor purposes of this section—
								(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an anthropogenic source that—
									(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
									(B)is measurable at
				the source of capture,
									(C)is compressed,
				treated, and transported via pipeline,
									(D)is sold as a
				tertiary injectant in qualified enhanced oil and natural gas recovery,
				and
									(E)is permanently
				sequestered in geological formations as a result of the enhanced oil and
				natural gas recovery process.
									(2)Anthropogenic
				sourceAn anthropogenic source of carbon dioxide is an industrial
				source, including any of the following types of plants, and facilities related
				to such plant—
									(A)a coal and natural
				gas fired electrical generating power station,
									(B)a natural gas
				processing and treating plant,
									(C)an ethanol
				plant,
									(D)a fertilizer
				plant, and
									(E)a chemical
				plant.
									(3)Definitions
									(A)Qualified
				enhanced oil and natural gas recoveryThe term qualified
				enhanced oil and natural gas recovery has the meaning given such term
				by section 43(c)(2).
									(B)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
									(d)Other
				Definitions and Special RulesFor purposes of this
				section—
								(1)Only carbon
				dioxide captured within the United States taken into
				accountSales shall be taken into account under this section only
				with respect to qualified carbon dioxide of which is within—
									(A)the United States
				(within the meaning of section 638(1)), or
									(B)a possession of
				the United States (within the meaning of section 638(2)).
									(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
								(3)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures, treats, compresses, transports and
				sells the carbon dioxide for use as a tertiary injectant in enhanced oil and
				natural gas recovery, except to the extent provided in regulations prescribed
				by the
				Secretary.
								.
				(b)Conforming
			 AmendmentSection 38(b) of such Code (relating to general
			 business credit), as amended by section 302, is amended by striking
			 plus at the end of paragraph (31), by striking the period at the
			 end of paragraph (32) and inserting , plus, and by adding at the
			 end of following new paragraph:
					
						(33)the captured
				carbon dioxide tertiary injectant credit determined under section
				45P(a).
						.
				(c)Clerical
			 AmendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code (relating to other credits) is amended
			 by adding at the end the following new section:
					
						
							Sec. 45P. Credit for carbon dioxide captured from industrial
				sources and used as a tertiary injectant in enhanced oil and natural gas
				recovery.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIOIL
			 AND GAS LEASING PROGRAM FOR COASTAL PLAIN OF ALASKA
			201.Short
			 titleThis title may be cited
			 as the American Energy Independence and Price Reduction
			 Act.
			202.DefinitionsIn this title:
				(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
				203.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 GeneralThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this Act and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this Act through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this Act in a manner
			 that ensures the receipt of fair market value by the public for the mineral
			 resources to be leased.
					(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance With
			 Requirements Under Certain Other Laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this Act before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this Act, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this Act that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this Act shall be completed within 18 months
			 after the date of enactment of this Act. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this Act.
					(d)Relationship to
			 State and Local AuthorityNothing in this Act shall be considered
			 to expand or limit State and local regulatory authority.
				(e)Special
			 Areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 Closed AreasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this Act.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this Act, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this Act.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					204.Lease
			 sales
				(a)In
			 GeneralLands may be leased pursuant to this Act to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease Sale
			 BidsBidding for leases under this Act shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage Minimum
			 in First SaleIn the first lease sale under this Act, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of Lease
			 SalesThe Secretary shall—
					(1)conduct the first
			 lease sale under this Act within 22 months after the date of the enactment of
			 this Act;
					(2)evaluate the bids
			 in such sale and issue leases resulting from such sale, within 90 days after
			 the date of the completion of such sale; and
					(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					205.Grant of leases
			 by the Secretary
				(a)In
			 GeneralThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 4 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 TransfersNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary. Prior to any such approval the Secretary shall consult with, and
			 give due consideration to the views of, the Attorney General.
				206.Lease terms and
			 conditions
				(a)In
			 GeneralAn oil or gas lease issued pursuant to this Act
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary under the regulations applicable to other Federal oil and gas
			 leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this Act shall
			 be, as nearly as practicable, a condition capable of supporting the uses which
			 the lands were capable of supporting prior to any exploration, development, or
			 production activities, or upon application by the lessee, to a higher or better
			 use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 3(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(8)prohibit the export
			 of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this Act and the regulations issued under this Act.
					(b)Project Labor
			 AgreementsThe Secretary, as a term and condition of each lease
			 under this Act and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this Act and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				207.Coastal plain
			 environmental protection
				(a)No Significant
			 Adverse Effect Standard To Govern Authorized Coastal Plain
			 ActivitiesThe Secretary shall, consistent with the requirements
			 of section 3, administer the provisions of this Act through regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-Specific
			 Assessment and MitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the
			 EnvironmentBefore implementing the leasing program authorized by
			 this Act, the Secretary shall prepare and promulgate regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this Act are conducted in a manner consistent with the purposes and
			 environmental requirements of this Act.
				(d)Compliance With
			 Federal and State Environmental Laws and Other RequirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this Act shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this Act, requiring the removal from the Coastal Plain of all oil and
			 gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 Consolidation Planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to Public
			 LandsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					208.Expedited
			 judicial review
				(a)Filing of
			 Complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this Act or any action of the Secretary under this Act shall be filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this Act or any action of
			 the Secretary under this Act may be filed only in the United States Court of
			 Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this Act, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this Act and shall be based upon the administrative record of that decision.
			 The Secretary’s identification of a preferred course of action to enable
			 leasing to proceed and the Secretary’s analysis of environmental effects under
			 this Act shall be presumed to be correct unless shown otherwise by clear and
			 convincing evidence to the contrary.
					(b)Limitation on
			 Other ReviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				209.Federal and
			 State distribution of revenues
				(a)In
			 GeneralNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this Act—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided
			 in section 12(d), the balance shall be transferred to the American Energy Trust
			 Fund established by this Act.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				210.Rights-of-way
			 across the coastal plain
				(a)In
			 GeneralThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 ConditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 3(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				211.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to
			 the Kaktovik Inupiat Corporation the surface estate of the lands described in
			 paragraph 1 of Public Land Order 6959, to the extent necessary to fulfill the
			 Corporation’s entitlement under sections 12 and 14 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1611 and 1613) in accordance with the terms and
			 conditions of the Agreement between the Department of the Interior, the United
			 States Fish and Wildlife Service, the Bureau of Land Management, and the
			 Kaktovik Inupiat Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				212.Local
			 government impact aid and community service assistance
				(a)Financial
			 Assistance Authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this Act.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this Act, as determined by the Secretary,
			 shall be eligible for financial assistance under this section.
					(b)Use of
			 AssistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
						(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North slope
			 borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 Fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this Act.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 AppropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				IIIOIL
			 SHALE AND TAR SANDS
			301.Short
			 titleThis title may be cited
			 as the Oil Shale Opportunity Act of 2008.
			302.Repeal of
			 limitation on use of funds for regulations regarding a commercial leasing
			 program for oil shale resources on public landsSection 433 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2008 (Division
			 F of Public Law 110–161; 121 Stat. 2152) is repealed.
			303.Permanent
			 funding for PILT and refuge revenue sharing
				(a)Payments in lieu
			 of taxesSection 6906 of title 31, United States Code, is amended
			 to read as follows:
					
						6906.Authorization
				of appropriationsThere is
				authorized to be appropriated out of the American Energy Trust Fund created by
				this Act such sums as may be necessary to the Secretary of the Interior to
				carry out this chapter. Beginning in fiscal year 2013 and each fiscal year
				thereafter, amounts authorized under this chapter shall be made available to
				the Secretary of the Interior without further appropriation, for obligation or
				expenditure in accordance with this
				chapter.
						.
				(b)Refuge revenue
			 sharingSection 401(d) of the Act of June 15, 1935 (16 U.S.C.
			 715s(d)), relating to refuge revenue sharing, is amended by adding at the end
			 the following: Beginning in fiscal year 2012 and each fiscal year
			 thereafter, such amounts shall be made available to the Secretary without
			 further appropriation, out of the American Energy Trust Fund created by this
			 Act, as may be necessary to carry out this chapter, for obligation or
			 expenditure in accordance with this section..
				304.Reauthorization
			 of the Secure Rural Schools and Community Self-Determination Act of
			 2000The Secure Rural Schools
			 and Community Self-Determination Act of 2000 (Public Law 106–393; 16 U.S.C. 500
			 note) is amended—
				(1)in sections 208
			 and 303, by striking 2013 both places it appears and inserting
			 2018; and
				(2)in sections
			 101(a), 102(b)(2), 103(b)(1), 203(a)(1), 207(a), 208, 303, and 401, by striking
			 2006 each place it appears and inserting
			 2018.
				305.Oil shale and
			 tar sands amendments
				(a)Repeal of
			 requirement to establish paymentsSection 369(o) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is
			 repealed.
				(b)Treatment of
			 revenuesSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is
			 amended by adding at the end the following:
					
						(e)Revenues
							(1)In
				generalNotwithstanding the provisions of section 35, all
				revenues received from and under an oil shale or tar sands lease shall be
				disposed of as provided in this subsection.
							(2)Royalty rates
				for commercial leases
								(A)Royalty
				ratesThe Secretary shall model the royalty schedule for oil
				shale and tar sands leases based on the royalty program currently in effect for
				the production of synthetic crude oil from oil sands in the Province of
				Alberta, Canada.
								(B)ReductionThe
				Secretary shall reduce any royalty otherwise required to be paid under
				subparagraph (A) under any oil shale or tar sands lease on a sliding scale
				based upon market price, with a 10 percent reduction if the average futures
				price of NYMEX Light Sweet Crude, or a similar index, drops, for the previous
				quarter year, below $50 (in January 1, 2008, dollars), and an 80 percent
				reduction if the average price drops below $30 (in January 1, 2008, dollars)
				for the quarter previous to the one in which the production is sold.
								(3)Disposition of
				revenues
								(A)DepositThe
				Secretary shall deposit into a separate account in the Treasury all revenues
				derived from any oil shale or tar sands lease.
								(B)Allocations to
				states and local political subdivisionsThe Secretary shall
				allocate 50 percent of the revenues deposited into the account established
				under subparagraph (A) to the State within the boundaries of which the leased
				lands are located, with a portion of that to be paid directly by the Secretary
				to the State's local political subdivisions as provided in this
				paragraph.
								(C)Transmission of
				allocations
									(i)In
				generalNot later than the last business day of the month after
				the month in which the revenues were received, the Secretary shall
				transmit—
										(I)to each State
				two-thirds of such State’s allocations under subparagraph (B), and in
				accordance with clauses (ii) and (iii) to certain county-equivalent and
				municipal political subdivisions of such State a total of one-third of such
				States allocations under subparagraph (B), together with all accrued interest
				thereon; and
										(II)the remaining
				balance of such revenues shall be deposited into the American Energy Trust Fund
				created by this Act.
										(ii)Allocations to
				certain county-equivalent political subdivisionsThe Secretary
				shall under clause (i)(I) make equitable allocations of the revenues to
				county-equivalent political subdivisions that the Secretary determines are
				closely associated with the leasing and production of oil shale and tar sands,
				under a formula that the Secretary shall determine by regulation.
									(iii)Allocations to
				municipal political subdivisionsThe initial allocation to each
				county-equivalent political subdivision under clause (ii) shall be further
				allocated to the county-equivalent political subdivision and any municipal
				political subdivisions located partially or wholly within the boundaries of the
				county-equivalent political subdivision on an equitable basis under a formula
				that the Secretary shall determine by regulation.
									(D)Investment of
				depositsThe deposits in the Treasury account established under
				this section shall be invested by the Secretary of the Treasury in securities
				backed by the full faith and credit of the United States having maturities
				suitable to the needs of the account and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
								(E)Use of
				fundsA recipient of funds under this subsection may use the
				funds for any lawful purpose as determined by State law. Funds allocated under
				this subsection to States and local political subdivisions may be used as
				matching funds for other Federal programs without limitation. Funds allocated
				to local political subdivisions under this subsection may not be used in
				calculation of payments to such local political subdivisions under programs for
				payments in lieu of taxes or other similar programs.
								(F)No accounting
				requiredNo recipient of funds under this subsection shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law.
								(4)DefinitionsIn
				this subsection:
								(A)County-equivalent
				political subdivisionThe term county-equivalent political
				subdivision means a political jurisdiction immediately below the level
				of State government, including a county, parish, borough in Alaska, independent
				municipality not part of a county, parish, or borough in Alaska, or other
				equivalent subdivision of a State.
								(B)Municipal
				political subdivisionThe term municipal political
				subdivision means a municipality located within and part of a county,
				parish, borough in Alaska, or other equivalent subdivision of a
				State.
								.
				306.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
			IVCOAL
			401.Short
			 titleThis title may be cited
			 as the Coal Liquid Fuel
			 Act.
			402.Standby loans for
			 qualifying coal-to-liquids projectsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following new
			 subsection:
				
					(k)Standby Loans for
				Qualifying CTL Projects
						(1)DefinitionsFor
				purposes of this subsection:
							(A)Cap
				priceThe term cap price means a market price
				specified in the standby loan agreement above which the project is required to
				make payments to the United States.
							(B)Full
				termThe term full term means the full term of a
				standby loan agreement, as specified in the agreement, which shall not exceed
				the lesser of 30 years or 90 percent of the projected useful life of the
				project (as determined by the Secretary).
							(C)Market
				priceThe term market price means the average
				quarterly price of a petroleum price index specified in the standby loan
				agreement.
							(D)Minimum
				priceThe term minimum price means a market price
				specified in the standby loan agreement below which the United States is
				obligated to make disbursements to the project.
							(E)OutputThe
				term output means some or all of the liquid or gaseous
				transportation fuels produced from the project, as specified in the loan
				agreement.
							(F)Primary
				termThe term primary term means the initial term
				of a standby loan agreement, as specified in the agreement, which shall not
				exceed the lesser of 20 years or 75 percent of the projected useful life of the
				project (as determined by the Secretary).
							(G)Qualifying ctl
				projectThe term qualifying CTL project
				means—
								(i)a
				commercial-scale project that converts coal to one or more liquid or gaseous
				transportation fuels; or
								(ii)not more than one
				project at a facility that converts petroleum refinery waste products,
				including petroleum coke, into one or more liquids or gaseous transportation
				fuels,
								that
				demonstrates the capture, and sequestration or disposal or use of, the carbon
				dioxide produced in the conversion process, and that, on the basis of a carbon
				dioxide sequestration plan prepared by the applicant, is certified by the
				Administrator of the Environmental Protection Agency, in consultation with the
				Secretary, as producing fuel with life cycle carbon dioxide emissions at or
				below the average life cycle carbon dioxide emissions for the same type of fuel
				produced at traditional petroleum based facilities with similar annual
				capacities.(H)Standby loan
				agreementThe term standby loan agreement means a
				loan agreement entered into under paragraph (2).
							(2)Standby
				Loans
							(A)Loan
				AuthorityThe Secretary may enter into standby loan agreements
				with not more than six qualifying CTL projects, at least one of which shall be
				a project jointly or in part owned by two or more small coal producers. Such an
				agreement—
								(i)shall provide that
				the Secretary will make a direct loan (within the meaning of section 502(1) of
				the Federal Credit Reform Act of 1990) to the qualifying CTL project;
				and
								(ii)shall set a cap
				price and a minimum price for the primary term of the agreement.
								(B)Loan
				DisbursementsSuch a loan shall be disbursed during the primary
				term of such agreement whenever the market price falls below the minimum price.
				The amount of such disbursements in any calendar quarter shall be equal to the
				excess of the minimum price over the market price, times the output of the
				project (but not more than a total level of disbursements specified in the
				agreement).
							(C)Loan
				RepaymentsThe Secretary shall establish terms and conditions,
				including interest rates and amortization schedules, for the repayment of such
				loan within the full term of the agreement, subject to the following
				limitations:
								(i)If
				in any calendar quarter during the primary term of the agreement the market
				price is less than the cap price, the project may elect to defer some or all of
				its repayment obligations due in that quarter. Any unpaid obligations will
				continue to accrue interest.
								(ii)If in any
				calendar quarter during the primary term of the agreement the market price is
				greater than the cap price, the project shall meet its scheduled repayment
				obligation plus deferred repayment obligations, but shall not be required to
				pay in that quarter an amount that is more than the excess of the market price
				over the cap price, times the output of the project.
								(iii)At the end of
				the primary term of the agreement, the cumulative amount of any deferred
				repayment obligations, together with accrued interest, shall be amortized (with
				interest) over the remainder of the full term of the agreement.
								(3)Profit-sharingThe
				Secretary is authorized to enter into a profit-sharing agreement with the
				project at the time the standby loan agreement is executed. Under such an
				agreement, if the market price exceeds the cap price in a calendar quarter, a
				profit-sharing payment shall be made for that quarter, in an amount equal
				to—
							(A)the excess of the
				market price over the cap price, times the output of the project; less
							(B)any loan
				repayments made for the calendar quarter.
							(4)Compliance with
				Federal Credit Reform Act
							(A)Upfront Payment
				of Cost of LoanNo standby loan agreement may be entered into
				under this subsection unless the project makes a payment to the United States
				that the Office of Management and Budget determines is equal to the cost of
				such loan (determined under 502(5)(B) of the Federal Credit Reform Act of
				1990). Such payment shall be made at the time the standby loan agreement is
				executed.
							(B)Minimization of
				Risk to the GovernmentIn making the determination of the cost of
				the loan for purposes of setting the payment for a standby loan under
				subparagraph (A), the Secretary and the Office of Management and Budget shall
				take into consideration the extent to which the minimum price and the cap price
				reflect historical patterns of volatility in actual oil prices relative to
				projections of future oil prices, based upon publicly available data from the
				Energy Information Administration, and employing statistical methods and
				analyses that are appropriate for the analysis of volatility in energy
				prices.
							(C)Treatment of
				PaymentsThe value to the United States of a payment under
				subparagraph (A) and any profit-sharing payments under paragraph (3) shall be
				taken into account for purposes of section 502(5)(B)(iii) of the Federal Credit
				Reform Act of 1990 in determining the cost to the Federal Government of a
				standby loan made under this subsection. If a standby loan has no cost to the
				Federal Government, the requirements of section 504(b) of such Act shall be
				deemed to be satisfied.
							(5)Other
				Provisions
							(A)No Double
				BenefitA project receiving a loan under this subsection may not,
				during the primary term of the loan agreement, receive a Federal loan guarantee
				under subsection (a) of this section, or under other laws.
							(B)Subrogation,
				EtcSubsections (g)(2) (relating to subrogation), (h) (relating
				to fees), and (j) (relating to full faith and credit) shall apply to standby
				loans under this subsection to the same extent they apply to loan
				guarantees.
							.
			403.Government
			 auction of long term put option contracts on coal-to-liquid fuel produced by
			 qualified coal-to-liquid facilities
				(a)In
			 GeneralThe Secretary shall, from time to time, auction to the
			 public coal-to-liquid fuel put option contracts having expiration dates of 5
			 years, 10 years, 15 years, or 20 years.
				(b)Consultation
			 With Secretary of EnergyThe Secretary shall consult with the
			 Secretary of Energy regarding—
					(1)the frequency of
			 the auctions;
					(2)the strike prices
			 specified in the contracts;
					(3)the number of
			 contracts to be auctioned with a given strike price and expiration date;
			 and
					(4)the capacity of
			 existing or planned facilities to produce coal-to-liquid fuel.
					(c)DefinitionsIn
			 this section:
					(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any
			 transportation-grade liquid fuel derived primarily from coal (including peat)
			 and produced at a qualified coal-to-liquid facility.
					(2)Coal-to-liquid
			 put option contractThe term coal-to-liquid put option
			 contract means a contract, written by the Secretary, which—
						(A)gives the holder
			 the right (but not the obligation) to sell to the Government of the United
			 States a certain quantity of a specific type of coal-to-liquid fuel produced by
			 a qualified coal-to-liquid facility specified in the contract, at a strike
			 price specified in the contract, on or before an expiration date specified in
			 the contract; and
						(B)is transferable by
			 the holder to any other entity.
						(3)Qualified
			 coal-to-liquid facilityThe term qualified coal-to-liquid
			 facility means a manufacturing facility that has the capacity to
			 produce at least 10,000 barrels per day of transportation grade liquid fuels
			 from a feedstock that is primarily domestic coal (including peat and any
			 property which allows for the capture, transportation, or sequestration of
			 by-products resulting from such process, including carbon emissions).
					(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(5)Strike
			 priceThe term strike price means, with respect to
			 a put option contract, the price at which the holder of the contract has the
			 right to sell the fuel which is the subject of the contract.
					(d)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section.
				(e)Effective
			 DateThis section shall take effect 1 year after the date of the
			 enactment of this Act.
				VNUCLEAR
			501.Use of funds
			 for recyclingSection 302 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended—
				(1)in
			 subsection (d), by striking The Secretary may and inserting
			 Except as provided in subsection (f), the Secretary may;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(f)Recycling
							(1)In
				generalAmounts in the Waste Fund may be used by the Secretary of
				Energy to make grants to or enter into long-term contracts with private sector
				entities for the recycling of spent nuclear fuel.
							(2)Competitive
				selectionGrants and contracts authorized under paragraph (1)
				shall be awarded on the basis of a competitive bidding process that—
								(A)maximizes the
				competitive efficiency of the projects funded;
								(B)best serves the
				goal of reducing the amount of waste requiring disposal under this Act;
				and
								(C)ensures adequate
				protection against the proliferation of nuclear materials that could be used in
				the manufacture of nuclear
				weapons.
								.
				502.Rulemaking for
			 licensing of spent nuclear fuel recycling facilities
				(a)RequirementThe
			 Nuclear Regulatory Commission shall, as expeditiously as possible, but in no
			 event later than 2 years after the date of enactment of this Act, complete a
			 rulemaking establishing a process for the licensing by the Nuclear Regulatory
			 Commission, under the Atomic Energy Act of 1954, of facilities for the
			 recycling of spent nuclear fuel.
				(b)FundingAmounts
			 in the Nuclear Waste Fund established under section 302 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222) shall be made available to the Nuclear
			 Regulatory Commission to cover the costs of carrying out subsection (a) of this
			 section.
				503.Nuclear waste
			 fund budget statusSection
			 302(e) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)) is amended
			 by adding at the end the following new paragraph:
				
					(7)The receipts and
				disbursements of the Waste Fund shall not be counted as new budget authority,
				outlays, receipts, or deficits or surplus for purposes of—
						(A)the budget of the
				United States Government as submitted by the President;
						(B)the congressional
				budget; or
						(C)the Balanced Budget
				and Emergency Deficit Control Act of
				1985.
						.
			504.Waste
			 ConfidenceThe Nuclear
			 Regulatory Commission may not deny an application for a license, permit, or
			 other authorization under the Atomic Energy Act of 1954 on the grounds that
			 sufficient capacity does not exist, or will not become available on a timely
			 basis, for disposal of spent nuclear fuel or high-level radioactive waste from
			 the facility for which the license, permit, or other authorization is
			 sought.
			505.ASME Nuclear
			 Certification credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
					
						45O.ASME Nuclear
				Certification credit
							(a)In
				generalFor purposes of section 38, the ASME Nuclear
				Certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
							(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
								(1)obtaining a certification under the
				American Society of Mechanical Engineers Nuclear Component Certification
				program, or
								(2)increasing the taxpayer’s capacity to
				construct, fabricate, assemble, or install components—
									(A)for any facility
				which uses nuclear energy to produce electricity, and
									(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
									(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
								(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
								(2)in the case of any
				other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
								(d)Special
				rules
								(1)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) for such
				expenditure shall be reduced by the amount of the credit allowed under this
				section.
								(2)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this section.
								(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2019.
							.
				(b)Conforming
			 amendments(1)Subsection (b) of
			 section 38 is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
						
							(32)the ASME Nuclear Certification credit
				determined under section
				45O(a).
							.
					(2)Subsection (a) of section 1016
			 (relating to adjustments to basis) is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				45O(e)(1).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2007.
				VICLEAN RENEWABLE
			 ENERGY
			601.Trust
			 fund
				(a)Creation of
			 trust fundSubchapter A of chapter 98 of the Internal Revenue
			 Code of 1986 is amended by inserting at the end the following new
			 section:
					
						9511.American
				Energy Trust Fund
							(a)Establishment of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the American Energy Trust Fund, consisting of such amounts as
				may be appropriated or credited to the American Energy Trust Fund as provided
				in this section.
							(b)Transfers to
				trust fundThere are hereby appropriated to the American Energy
				Trust Fund all revenues generated by titles I, II, and III of the Americans for
				American Energy Act of 2008 not reserved for other purposes.
							(c)Expenditures
				from American-Made Energy Trust Fund
								(1)In
				generalAs provided by appropriation Acts, amounts in the
				American Energy Trust Fund shall be available for transfer to the general fund
				of the Treasury to offset any reduction in revenue to the United States that
				results from any provision of the Americans for American Energy Act of
				2008.
								(2)Funding for
				renewable energy provisions in the Energy Policy Act of
				2005Amounts in the American Energy Trust fund shall be available
				without further appropriation to carry out specified provisions of the Energy
				Policy Act of 2005 (Public Law 109–58; in this section referred to as
				EPAct2005), as follows:
									(A)Section
				210.
									(B)Section
				242.
									(C)Section
				369.
									(D)Section
				401.
									(E)Section
				812.
									(F)Section
				931.
									(G)Section
				942.
									(H)Section
				968.
									(I)Title XVII.
									(3)Funding for
				provisions of Energy Independence and Security Act of
				2007Amounts in the American Energy Trust Fund shall be available
				without further appropriation to carry out specified provisions of the Energy
				Independence and Security Act of 2007 (Public Law 110–140; in this section
				referred to as EISAct2007), as follows:
									(A)Section
				207.
									(B)Section 607.
									(C)Subtitle B.
									(D)Subtitle C.
									(E)Section
				641.
									(F)Subtitle A.
									(4)Funding for
				provisions of Americans for American Energy Act of 2008Amounts
				in the American Energy Trust Fund shall be made available without further
				appropriation to carry out specified provisions of the Americans for American
				Energy Act of 2008 as follows:
									(A)Title I, section
				15.
									(B)Title V, section
				4.
									(C)Title XI.
									(D)Title XII.
									(5)Limitation on
				availability to carry out provisions of the Energy Policy Act of 2005, the
				Energy Independence and Security Act of 2007, and the Americans for American
				Energy Act of 2008Notwithstanding paragraph (1), amounts in the
				American-Made Energy Trust Fund shall be available to carry out the provisions
				referred to in paragraphs (2), (3), and (4) only with respect to so much of
				such amount as the Secretary certifies, in the estimation of the Secretary, is
				in excess (taking into account the Secretary’s estimate of future
				appropriations and credits to the American Energy Trust Fund) of the amounts
				necessary to make all future transfers described in paragraph (1).
								(6)Apportionment of
				excess amountNotwithstanding paragraph (1), the excess amount
				certified by the Secretary under paragraph (1) shall be apportioned to the
				provisions referred to in paragraphs (2), (3), and (4) according to the
				percentages as follows:
									(A)Section 210, 3
				percent.
									(B)Section 242, 2
				percent.
									(C)Section 369, 3
				percent.
									(D)Section 401, 3
				percent.
									(E)Section 812, 2
				percent.
									(F)Section 931, 10
				percent.
									(G)Section 942, 1.5
				percent.
									(H)Section 968, 1,5
				percent.
									(I)Title XVII, 4
				percent.
									(J)Section 207, 1
				percent.
									(K)Section 607, 2
				percent.
									(L)Subtitle B, 4
				percent.
									(M)Subtitle C, 2
				percent.
									(N)Section 641, 2
				percent.
									(O)Subtitle A, 2
				percent.
									(P)Title 1, section
				15, 5 percent.
									(Q)Title V, section
				4, 7 percent.
									(R)Title XI, 5
				percent.
									(S)Title XII, 40
				percent.
									(7)Funding
				limitationFunds distributed in paragraph (6) shall not exceed
				maximum authorization levels for individual programs. Excess funds above
				authorized levels, with exception of paragraph (6)(S), shall be deposited in
				the general treasury.
								(8)Maximum time
				limitationNotwithstanding paragraph (1), funding allocations
				made available by this Act shall require reauthorization at the end of fiscal
				year 2018 in order to evaluate advances in technology and national
				priorities.
								(9)Report to
				CongressAny certification made under paragraph (1) shall be made
				in a written report to the Congress and shall include the relevant estimates of
				the Secretary of future transfers, appropriations, and
				credits.
								.
				(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by inserting at the end the following new item:
					
						
							Sec. 9511. American Energy Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply after the
			 date of the enactment of this Act.
				602.Developing
			 solar energy on Federal lands
				(a)In
			 GeneralThe Secretary of the Interior shall carry out in
			 accordance with this section a program for the leasing of Federal lands for the
			 advancement, development, assessment, installation, and operation of commercial
			 photovoltaic and concentrating solar power energy systems.
				(b)Identification
			 of Lands for Leasing
					(1)Lands
			 selectionThe Secretary of the Interior, acting through the
			 Director of the Bureau of Land Management and in consultation with the
			 Secretary of Energy, shall—
						(A)identify lease
			 sites comprising a total of 6,400,000 acres of Federal lands under the
			 jurisdiction of the Bureau of Land Management in the States of Arizona,
			 California, New Mexico, Nevada, and Utah, that are suitable and feasible for
			 the installation and operation of photovoltaic and concentrating solar power
			 energy systems, subject to valid existing rights; and
						(B)incorporate solar
			 energy development into the relevant agency land use and resource management
			 plans or equivalent plans for the lands identified under subparagraph
			 (A).
						(2)Minimum and
			 maximum acreage of sitesEach individual lease site identified
			 under paragraph (1)(A) shall be a minimum of 1280 acres and shall not exceed
			 12,800 acres.
					(3)Lands released
			 for leasingThe Secretary shall release for leasing under this
			 section lease sites identified under paragraph (1), in acreages that meet the
			 following annual milestones:
						(A)By 2010, 79,012
			 acres.
						(B)By 2011, 316,049
			 acres.
						(C)By 2012, 711,111
			 acres.
						(D)By 2013, 1,300,000
			 acres.
						(E)By 2014, 2,000,000
			 acres.
						(F)By 2015, 2,800,000
			 acres.
						(G)By 2016, 3,700,000
			 acres.
						(H)By 2017, 4,650,000
			 acres.
						(I)By 2018, 5,800,000
			 acres.
						(J)By 2019, 6,400,000
			 acres.
						(4)Lands not
			 includedThe following Federal lands shall not be included within
			 a solar lands leasing program:
						(A)Components of the
			 National Landscape Conservation System.
						(B)Wilderness and
			 Wilderness Study Areas.
						(C)Wild and Scenic
			 Rivers.
						(D)National Scenic
			 and Historic Trails.
						(E)Monuments.
						(F)Resource Natural
			 Areas.
						(c)Competitive Lease
			 Sale Requirements Leasing Procedures
					(1)NominationsThe
			 Secretary shall accept at any time nominations of land identified under
			 subsection (b) for leasing under this Act, from any qualified person.
					(2)Competitive lease
			 sale required
						(A)In
			 generalExcept as otherwise specifically provided by this Act,
			 all land to be leased under this Act that is not subject to leasing under
			 paragraph (3) shall be leased to the highest responsible qualified bidder, as
			 determined by the Secretary.
						(B)Annual sales
			 requiredThe Secretary shall hold a competitive lease sale under
			 this Act at least once every year for land in a State with respect to which
			 there is a nomination pending under paragraph (1) of land otherwise available
			 for leasing.
						(3)Noncompetitive
			 leasingThe Secretary shall make available for a period of 2
			 years for noncompetitive leasing any tract for which a competitive lease sale
			 is held under paragraph (2), but for which the Secretary does not receive any
			 bids in such sale.
					(4)Pending lease
			 applicationsIt shall be a priority for the Secretary to ensure
			 timely completion of administrative actions and process applications for
			 leasing of Federal lands described in subsection (b)(1)(A) for installation and
			 operation of photovoltaic and concentrating solar power energy systems, that
			 are pending on the date of enactment of this subsection.
					(d)Leasing Time
			 PeriodAny lease of lands under this section shall be effective
			 for a period of 30 years, with an option to renew once for an additional period
			 of 30 years.
				(e)Reservation of
			 Royalty
					(1)In
			 generalProduction of solar energy under a lease under this
			 section shall be subject to a royalty described in paragraph (2), which shall
			 be assessed and collected by the Secretary of the Interior, acting through the
			 Minerals Management Service. The leaseholder shall be liable for payment of
			 such royalty.
					(2)Royalty for
			 projects under the federal solar lands leasing programThe
			 royalty under paragraph (1) shall be—
						(A)0.25 percent per
			 kw/h on energy produced under the lease in years 1 through 5 of the
			 lease;
						(B)0.5 percent per
			 kw/h on energy produced under the lease in years 5 through 15 of the
			 lease;
						(C)1 percent per kw/h
			 on energy produced under the lease in years 15 through 30 of the lease;
			 and
						(D)1 percent per kw/h
			 on energy produced under the lease after year 30.
						(3)Revenue
			 sharingOf the amount received by the United States as royalty
			 under this subsection for a leased tract—
						(A)one-third shall be
			 paid to the State in which the lands are located;
						(B)one-third shall be
			 paid to the county in which the lands are located; and
						(C)one-third shall be
			 deposited into the American Energy Trust fund created by this title.
						(f)Duties of
			 Leaseholders
					(1)Payment of
			 royaltyA person who is required to make any royalty payment
			 under this section shall make such payments to the United States at such times
			 and in such manner as the Secretary may by rule prescribe.
					(2)Joint and
			 severable liabilityAny person liable for royalty payments under
			 this section who assigns any payment obligation shall remain jointly and
			 severally liable for all royalty payments due for the claim for the
			 period.
					(3)Affirmation of
			 payment responsibilityAny person paying royalties under this
			 section shall file a written instrument, together with the first royalty
			 payment, affirming that such person is responsible for making proper payments
			 for all amounts due for all time periods for which such person has a payment
			 responsibility. Such responsibility for the periods referred to in the
			 preceding sentence shall include any and all additional amounts billed by the
			 Secretary and determined to be due by final agency or judicial action.
					(4)RecordkeepingRecords
			 required by the Secretary under this section shall be maintained for 7 years
			 after release of financial assurance unless the Secretary notifies the
			 leaseholder that the Secretary has initiated an audit or investigation
			 involving such records and that such records must be maintained for a longer
			 period. In any case when an audit or investigation is underway, records shall
			 be maintained until the Secretary releases the operator of the obligation to
			 maintain such records.
					(5)AuditsThe
			 Secretary may conduct such audits of all leaseholders directly or indirectly
			 involved in the production of solar energy on lands leased under this section
			 as the Secretary considers necessary for the purposes of ensuring compliance
			 with the requirements of this section. For purposes of performing such audits,
			 the Secretary shall, at reasonable times and upon request, have access to, and
			 may copy, all books, papers, and other documents that relate to compliance with
			 any provision of this section by any person.
					(6)Provision of
			 protected informationTrade secrets, proprietary, and other
			 confidential information protected from disclosure under section 552 of title
			 5, United States Code, popularly known as the Freedom of Information Act, shall
			 be made available by the Secretary to other Federal agencies as necessary to
			 assure compliance with this Act and other Federal laws.
					(7)Underreporting
						(A)PenaltyIf
			 there is any underreporting of royalty owed on energy produced under a lease
			 for any production month by any person liable for royalty payments under this
			 section, the Secretary shall assess a penalty of not greater than 10 percent of
			 the amount of that underreporting.
						(B)Waiver or
			 reduction authorizedThe Secretary may waive or reduce a penalty
			 assessed under this paragraph if the person liable for royalty payments under
			 this section corrects the underreporting before the date such person receives
			 notice from the Secretary that an underreporting may have occurred, or before
			 90 days after the date of the enactment of this section, whichever is
			 later.
						(C)Waiver
			 requiredThe Secretary shall waive any portion of an assessment
			 under this paragraph attributable to that portion of the underreporting for
			 which the person responsible for paying the royalty demonstrates that—
							(i)such
			 person had written authorization from the Secretary to report royalty on the
			 value of the production on basis on which it was reported;
							(ii)such person had
			 substantial authority for reporting royalty on the value of the production on
			 the basis on which it was reported;
							(iii)such person
			 previously had notified the Secretary, in such manner as the Secretary may by
			 rule prescribe, of relevant reasons or facts affecting the royalty treatment of
			 specific production which led to the underreporting; or
							(iv)such person meets
			 any other exception which the Secretary may, by rule, establish.
							(D)Treatment as
			 federal shareSubsection (b)(4) shall not apply to penalties
			 received by the United States under this paragraph.
						(E)Underreporting
			 definedFor the purposes of this subsection, the term
			 underreporting means the difference between the royalty on the
			 value of the production that should have been reported and the royalty on the
			 value of the production that was reported, if the value that should have been
			 reported is greater than the value that was reported.
						(g)Programmatic
			 environmental impact statementNot later than 18 months after the
			 date of enactment of this Act, in accordance with section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary
			 of the Interior shall complete a programmatic environmental impact statement
			 for the solar leasing program under section 3.
				(h)Final
			 RegulationNot later than 6 months after the completion of the
			 programmatic environmental impact statement under this section, the Secretary
			 shall publish a final regulation implementing this section.
				(i)StudyNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 the Interior shall complete a study of—
					(1)Federal lands
			 available for possible consideration of leasing for a compressed air energy
			 storage system;
					(2)barriers to
			 additional access to Federal lands for transmission of energy produced under
			 leases awarded under the solar energy leasing program under this Act;
			 and
					(3)the need for
			 energy transmission corridors on public lands to address identified congestion
			 or constraints.
					VIIPROMOTE GREATER
			 ENERGY EFFICIENCY AND CONSERVATION
			701.Increase and
			 extension of energy efficient commercial buildings deduction
				(a)Increase in
			 Amount of DeductionSection 179D of the Internal Revenue Code of
			 1986 (relating to energy efficient commercial buildings deduction) is
			 amended—
					(1)in subsection
			 (b)(1)(A) by striking $1.80 and inserting $2.25,
			 and
					(2)in
			 subsection (d)(1)(A) by striking $.60 for $1.80 and inserting
			 $.75 for $2.25.
					(b)ExtensionSubsection
			 (h) of section 179D of such Code (relating to termination) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2013.
				(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2006.
				702.Permanent
			 extension of the credit for nonbusiness energy property, the credit for gas
			 produced from biomass and for synthetic fuels produced from coal, and the
			 credit for energy efficient appliances
				(a)Credit for
			 nonbusiness energy property made permanent
					(1)In
			 generalSection 25C of the Internal Revenue Code of 1986 is
			 amended by striking subsection (g).
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2007.
					(b)Credit for gas
			 produced from biomass and for synthetic fuels produced from coal made
			 permanent
					(1)In
			 generalSubparagraph (B) of section 45K(f)(1) of such Code is
			 amended to read as follows:
						
							(B)if such facility
				is originally placed in service after December 31, 1992, paragraph (2) of
				subsection (e) shall not
				apply.
							.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to fuel
			 sold after December 31, 2007.
					(c)Credit for
			 energy efficient appliances made permanent
					(1)Dishwashers
						(A)Subparagraph (A)
			 of section 45M(b)(1) of such Code is amended by striking which—
			 and all that follows and inserting which meets the requirements of the
			 Energy Star program which are in effect for dishwashers for the calendar year
			 in which manufactured..
						(B)Clauses (i) and
			 (ii) of section 45M(b)(2)(B) of such Code are amended to read as
			 follows:
							
								(i)the EF required by
				the Energy Star program for dishwashers for the calendar year in which
				manufactured minus the EF required by the Energy Star program for dishwashers
				in 2005, to
								(ii)the EF required by
				the Energy Star program for dishwashers for the calendar year in which
				manufactured.
								.
						(2)Clothes
			 washersSubparagraph (B) of section 45M(b)(1) of such Code is
			 amended by striking which— and all that follows and inserting
			 which meets the requirements of the Energy Star program which are in
			 effect for clothes washers for the calendar year in which
			 manufactured..
					(3)Refrigerators
						(A)Clause (i) of
			 section 45M(b)(1)(C) of such Code is amended by striking which—
			 and all that follows and inserting which consumes at least 15 percent
			 but not more than 20 percent less kilowatt hours per year than the 2001 energy
			 conservation standards..
						(B)Clause (ii) of
			 section 45M(b)(1)(C) of such Code is amended by striking which—
			 and all that follows and inserting which consumes at least 20 percent
			 but not more than 25 percent less kilowatt hours per year than the 2001 energy
			 conservation standards..
						(C)Clause (iii) of
			 section 45M(b)(1)(C) of such Code is amended by striking which—
			 and all that follows and inserting which consumes at least 25 percent
			 less kilowatt hours per year than the 2001 energy conservation
			 standards..
						(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 appliances manufactured after 2007.
					703.Extension and
			 clarification of new energy efficient home credit
				(a)ExtensionSubsection
			 (g) of section 45L of the Internal Revenue Code of 1986 (relating to
			 termination), as amended by section 205 of division A of the Tax Relief and
			 Health Care Act of 2006, is amended by striking December 31,
			 2008 and inserting December 31, 2013.
				(b)Clarification
					(1)In
			 generalParagraph (1) of section 45L(a) is amended by striking
			 and at the end of subparagraph (A) and by striking subparagraph
			 (B) and inserting the following:
						
							(B)acquired by a
				person from such eligible contractor, and
							(C)used by any person
				as a residence during the taxable
				year.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 1332 of the Energy Policy Act of 2005.
					704.Extension and
			 modification of deduction for energy efficient commercial buildings
				(a)ExtensionSubsection
			 (h) of section 179D of the Internal Revenue Code of 1986 (relating to
			 termination) is amended to read as follows:
					
						(h)TerminationThis
				section shall not apply with respect to property—
							(1)which is certified
				under subsection (d)(6) after December 31, 2012, or
							(2)which is placed in
				service after December 31, 2014.
							A
				provisional certification shall be treated as meeting the requirements of
				paragraph (1) if it is based on the building plans, subject to inspection and
				testing after
				installation..
				(b)Increase in
			 Maximum Amount of Deduction
					(1)In
			 generalSubparagraph (A) of section 179D(b)(1) of such Code is
			 amended by striking $1.80 and inserting
			 $2.25.
					(2)Partial
			 allowanceParagraph (1) of section 179D(d) of such Code is
			 amended—
						(A)by striking
			 $.60 and inserting $0.75, and
						(B)by striking
			 $1.80 and inserting $2.25.
						(c)Modifications to
			 Certain Special Rules
					(1)Methods of
			 calculating energy savings
						(A)In
			 generalParagraph (2) of section 179D(d) of such Code is
			 amended—
							(i)by
			 inserting in detail after based,
							(ii)by
			 inserting , except that the Secretary shall use Standard 90.1–2001 in
			 lieu of the California title 24 energy standards and the tables contained
			 therein and the Secretary may add requirements from Standard 90.1–2001 (or any
			 successor standard) before the period at the end, and
							(iii)by
			 adding at the end the following new sentence: The calculation methods
			 contained in such regulations shall also provide for the calculation of
			 appropriate energy savings for design methods and technologies not otherwise
			 credited in such manual or standard, including energy savings associated with
			 natural ventilation, evaporative cooling, automatic lighting controls (such as
			 occupancy sensors, photocells, and time clocks), day lighting, designs
			 utilizing semi-conditioned spaces which maintain adequate comfort conditions
			 without air conditioning or without heating, improved fan system efficiency
			 (including reductions in static pressure), advanced unloading mechanisms for
			 mechanical cooling (such as multiple or variable speed compressors), on-site
			 generation of electricity (including combined heat and power systems, fuel
			 cells, and renewable energy generation such as solar energy), and wiring with
			 lower energy losses than wiring satisfying Standard 90.1–2001 requirements for
			 building power distribution systems..
							(B)Requirements for
			 computer software used in calculating energy and power consumption
			 costsParagraph (3)(B) of section 179D(d) of such Code is amended
			 by striking and at the end of clause (ii), by striking the
			 period at the end of clause (iii) and inserting , and, and by
			 adding at the end the following:
							
								(iv)which
				automatically—
									(I)generates the
				features, energy use, and energy and power consumption costs of a reference
				building which meets Standard 90.1–2001,
									(II)generates the
				features, energy use, and energy and power consumption costs of a compliant
				building or system which reduces the annual energy and power costs by 50
				percent compared to Standard 90.1–2001, and
									(III)compares such
				features, energy use, and consumption costs to the features, energy use, and
				consumption costs of the building or system with respect to which the
				calculation is being
				made.
									.
						(2)Targets for
			 partial allowance of creditParagraph (1)(B) of section 179D(d)
			 of such Code is amended—
						(A)by striking
			 The Secretary and inserting the following:
							
								(i)In
				generalThe Secretary
								,
				and
						(B)by adding at the
			 end the following:
							
								(i)Additional
				requirementsFor purposes of clause (i)—
									(I)the Secretary
				shall determine prescriptive criteria that can be modeled explicitly for
				reference buildings which meet the requirements of subsection (c)(1)(D) for
				different building types and regions,
									(II)a system may be
				certified as meeting the target under subparagraph (A)(ii) if the appropriate
				reference building either meets the requirements of subsection (c)(1)(D) with
				such system rather than the comparable reference system (using the calculation
				under paragraph (2)) or meets the relevant prescriptive criteria under
				subclause (I), and
									(III)the lighting
				system target shall be based on lighting power density, except that it shall
				allow lighting controls credits that trade off for lighting power density
				savings based on Section 3.2.2 of the 2005 California Nonresidential
				Alternative Calculation Method Approval Manual.
									(B)PublicationThe
				Secretary shall publish in the Federal Register the bases for the target levels
				established in the regulations under clause
				(i).
								.
						(d)Alternative
			 StandardsSection 179D(d) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(7)Alternative
				standards pending final regulationsUntil such time as the
				Secretary issues final regulations under paragraph (1)(B)—
							(A)in the case of
				property which is part of a building envelope, the building envelope system
				target under paragraph (1)(A)(ii) shall be a 7 percent reduction in total
				annual energy and power costs (determined in the same manner as under
				subsection (c)(1)(D)), and
							(B)in the case of
				property which is part of the heating, cooling, ventilation, and hot water
				systems, the heating, cooling, ventilation, and hot water system shall be
				treated as meeting the target under paragraph (1)(A)(ii) if it would meet the
				requirement in subsection (c)(1)(D) if combined with a building envelope system
				and lighting system which met their respective targets under
				paragraph(1)(A)(ii) (including interim targets in effect under subsection (f)
				and subparagraph
				(A)).
							.
				(e)Modifications to
			 Lighting Standards
					(1)Standards to be
			 alternate standardsSubsection (f) of section 179D of such Code
			 is amended by—
						(A)striking
			 Interim in the heading and inserting Alternative,
			 and
						(B)inserting ,
			 or, if the taxpayer elects, in lieu of the target set forth in such final
			 regulations after lighting system at the end of the
			 matter preceding paragraph (1).
						(2)Qualified
			 individualsSection 179D(d)(6)(C) of such Code is amended by
			 adding at the end the following: For purposes of certification of
			 whether the alternative target for lighting systems under subsection (f) is
			 met, individuals qualified to determine compliance shall include individuals
			 who are certified as Lighting Certified (LC) by the National Council on
			 Qualifications for the Lighting Professions, Certified Energy Managers (CEM) by
			 the Association of Energy Engineers, and LEED Accredited Professionals (AP) by
			 the U.S. Green Buildings Council..
					(3)Requirement for
			 bilevel switchingSection 179D(f)(2) of such Code is amended by
			 adding at the end the following new subparagraph:
						
							(3)Application of
				subsection to bilevel switching
								(A)In
				generalNotwithstanding paragraph (2)(C)(i), this subsection
				shall apply to a system which does not include provisions for bilevel switching
				if the reduction in lighting power density is at least 37.5 percent of the
				minimum requirements in Table 9.3.1.1 or Table 9.3.1.2 (not including
				additional interior lighting allowances) of Standard 90.1–2001.
								(B)Reduction in
				deductionIn the case of a system to which this subsection
				applies by reason of subparagraph (A), paragraph (2) shall be applied—
									(i)by
				striking 40 percent and inserting 50 percent in
				subparagraph (A) thereof, and
									(ii)in subparagraph
				(B)(ii) thereof—
										(I)by striking
				25 percentage points and inserting 37.5 percentage
				points; and
										(II)by striking
				15 and inserting
				12.5.
										.
					(f)Public
			 PropertyParagraph (4) of section 179(d) of such Code is amended
			 by striking the Secretary shall promulgate a regulation to allow the
			 allocation of the deduction and inserting the deduction under
			 this section shall be allowed.
				(g)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
				705.Deduction for
			 energy efficient low-rise buildings
				(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986, as amended by section 404 of division A of the Tax Relief
			 and Health Care Act of 2006, is amended by inserting after section 179E the
			 following new section:
					
						179F.Energy
				efficient low-rise buildings deduction
							(a)In
				GeneralThere shall be allowed as a deduction an amount equal to
				the amount of qualified energy efficiency expenditures paid or incurred by the
				taxpayer during the taxable year.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) with
				respect to any dwelling unit shall not exceed the product of—
									(A)the qualified
				energy savings achieved, and
									(B)$12,000.
									(2)Minimum amount
				of qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any dwelling unit in a qualified low-rise
				building which achieves a qualified energy savings of less than 20
				percent.
								(c)Qualified Energy
				Efficiency ExpendituresFor purposes of this section—
								(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in any dwelling unit located in a qualified
				low-rise building of the taxpayer which is located in the United States.
								(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for any
				property for which a deduction has been allowed to the taxpayer under section
				179G.
								(3)Qualified
				low-rise buildingThe term qualified low-rise
				building means a building—
									(A)with respect to
				which depreciation is allowable under section 167,
									(B)which is used for
				multifamily housing, and
									(C)which is not
				within the scope of Standard 90.1–2001 (as defined under section
				179D(c)(2)).
									(d)Qualified Energy
				SavingsFor purposes of this section—
								(1)In
				generalThe term qualified energy savings means,
				with respect to any dwelling unit in a qualified low-rise building, the amount
				(measured as a percentage) by which—
									(A)the annual energy
				use with respect to such dwelling unit after qualified energy efficiency
				expenditures are made, as certified under paragraph (2), is less than
									(B)the annual energy
				use with respect to such dwelling unit before the qualified energy efficiency
				expenditures were made, as certified under paragraph (2).
									In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and method for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this Act.
									(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
									(e)Special
				RulesFor purposes of this section, rules similar to the rules
				under paragraphs (8) and (9) of section 25D(e) shall apply.
							(f)Basis
				AdjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2013.
							.
				(b)Conforming
			 Amendments
					(1)Section 263(a)(1)
			 of such Code, as amended by section 404 of division A of the Tax Relief and
			 Health Care Act of 2006, is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
						
							(M)expenditures for
				which a deduction is allowed under section
				179F.
							.
					(2)Section
			 312(k)(3)(B) of such Code is amended by striking 179, 179A, 179B, 179C,
			 179D, or 179E each place it appears in the heading and text and
			 inserting 179, 179A, 179B, 179C, 179D, 179E, or 179F.
					(3)Section 1016(a) of
			 such Code, as amended by section 101, is amended by striking and
			 at the end of paragraph (37), by striking the period at the end of paragraph
			 (38) and inserting , and, and by adding at the end the following
			 new paragraph:
						
							(39)to the extent
				provided in section
				179F(f).
							.
					(4)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179E, both places it appears in paragraphs (2)(C) and
			 (3)(C).
					(5)The table of
			 sections for part VI of subchapter B of such Code is amended by inserting after
			 the item relating to section 179E the following new item:
						
							
								Sec. 179F. Energy efficient low-rise buildings
				deduction.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				VIIIINCREASING
			 AMERICA’S GASOLINE REFINING CAPABILITIES
			801.DefinitionsFor purposes of this title—
				(1)the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency;
				(2)the term applicant means a
			 person who (with the approval of the governor of the State, or in the case of
			 Native American tribes or tribal territories the designated leader of the tribe
			 or tribal community, where the proposed refinery would be located) is seeking a
			 Federal refinery authorization;
				(3)the term
			 biomass has the meaning given that term in section 932(a)(1) of
			 the Energy Policy Act of 2005;
				(4)the term
			 Federal refinery authorization—
					(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
					(B)includes any
			 permits, licenses, special use authorizations, certifications, opinions, or
			 other approvals required under Federal law with respect to siting,
			 construction, expansion, or operation of a refinery;
					(5)the term
			 refinery means—
					(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or distillate;
					(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline or diesel as its primary output; or
					(C)a facility designed and operated to
			 receive, load, unload, store, transport, process (including biochemical,
			 photochemical, and biotechnology processes), and refine biomass in order to
			 produce biofuel;
					(6)the term
			 Secretary means the Secretary of Energy; and
				(7)the term
			 State means a State, the District of Columbia, the Commonwealth
			 of Puerto Rico, and any other territory or possession of the United
			 States.
				802.State
			 assistance
				(a)State
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, the
			 Administrator is authorized to provide financial assistance to that State or
			 tribe or tribal community to facilitate the hiring of additional personnel to
			 assist the State or tribe or tribal community with expertise in fields relevant
			 to consideration of Federal refinery authorizations.
				(b)Other
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, a Federal
			 agency responsible for a Federal refinery authorization shall provide
			 technical, legal, or other nonfinancial assistance to that State or tribe or
			 tribal community to facilitate its consideration of Federal refinery
			 authorizations.
				803.Refinery process
			 coordination and procedures
				(a)Appointment of
			 federal coordinator
					(1)In
			 generalThe President shall appoint a Federal coordinator to
			 perform the responsibilities assigned to the Federal coordinator under this
			 title.
					(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Federal
			 coordinator.
					(b)Federal refinery
			 authorizations
					(1)Meeting
			 participantsNot later than
			 30 days after receiving a notification from an applicant that the applicant is
			 seeking a Federal refinery authorization pursuant to Federal law, the Federal
			 coordinator appointed under subsection (a) shall convene a meeting of
			 representatives from all Federal and State agencies responsible for a Federal
			 refinery authorization with respect to the refinery. The governor of a State
			 shall identify each agency of that State that is responsible for a Federal
			 refinery authorization with respect to that refinery.
					(2)Memorandum of
			 agreement(A)Not later than 90 days
			 after receipt of a notification described in paragraph (1), the Federal
			 coordinator and the other participants at a meeting convened under paragraph
			 (1) shall establish a memorandum of agreement setting forth the most
			 expeditious coordinated schedule possible for completion of all Federal
			 refinery authorizations with respect to the refinery, consistent with the full
			 substantive and procedural review required by Federal law. If a Federal or
			 State agency responsible for a Federal refinery authorization with respect to
			 the refinery is not represented at such meeting, the Federal coordinator shall
			 ensure that the schedule accommodates those Federal refinery authorizations,
			 consistent with Federal law. In the event of conflict among Federal refinery
			 authorization scheduling requirements, the requirements of the Environmental
			 Protection Agency shall be given priority.
						(B)Not later than 15 days after
			 completing the memorandum of agreement, the Federal coordinator shall publish
			 the memorandum of agreement in the Federal Register.
						(C)The Federal coordinator shall ensure that
			 all parties to the memorandum of agreement are working in good faith to carry
			 out the memorandum of agreement, and shall facilitate the maintenance of the
			 schedule established therein.
						(c)Consolidated
			 recordThe Federal coordinator shall, with the cooperation of
			 Federal and State administrative agencies and officials, maintain a complete
			 consolidated record of all decisions made or actions taken by the Federal
			 coordinator or by a Federal administrative agency or officer (or State
			 administrative agency or officer acting under delegated Federal authority) with
			 respect to any Federal refinery authorization. Such record shall be the record
			 for judicial review under subsection (d) of decisions made or actions taken by
			 Federal and State administrative agencies and officials, except that, if the
			 Court determines that the record does not contain sufficient information, the
			 Court may remand the proceeding to the Federal coordinator for further
			 development of the consolidated record.
				(d)Remedies
					(1)In
			 generalThe United States District Court for the district in
			 which the proposed refinery is located shall have exclusive jurisdiction over
			 any civil action for the review of the failure of an agency or official to act
			 on a Federal refinery authorization in accordance with the schedule established
			 pursuant to the memorandum of agreement.
					(2)StandingIf an applicant or a party to a memorandum
			 of agreement alleges that a failure to act described in paragraph (1) has
			 occurred and that such failure to act would jeopardize timely completion of the
			 entire schedule as established in the memorandum of agreement, such applicant
			 or other party may bring a cause of action under this subsection.
					(3)Court
			 actionIf an action is
			 brought under paragraph (2), the Court shall review whether the parties to the
			 memorandum of agreement have been acting in good faith, whether the applicant
			 has been cooperating fully with the agencies that are responsible for issuing a
			 Federal refinery authorization, and any other relevant materials in the
			 consolidated record. Taking into consideration those factors, if the Court
			 finds that a failure to act described in paragraph (1) has occurred, and that
			 such failure to act would jeopardize timely completion of the entire schedule
			 as established in the memorandum of agreement, the Court shall establish a new
			 schedule that is the most expeditious coordinated schedule possible for
			 completion of proceedings, consistent with the full substantive and procedural
			 review required by Federal law. The court may issue orders to enforce any
			 schedule it establishes under this paragraph.
					(4)Federal
			 coordinator’s actionWhen any civil action is brought under this
			 subsection, the Federal coordinator shall immediately file with the Court the
			 consolidated record compiled by the Federal coordinator pursuant to subsection
			 (c).
					(5)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
					804.Designation of
			 closed military bases
				(a)Designation
			 requirementNot later than 90
			 days after the date of enactment of this Act, the President shall designate no
			 less than 3 closed military installations, or portions thereof, as potentially
			 suitable for the construction of a refinery. At least 1 such site shall be
			 designated as potentially suitable for construction of a refinery to refine
			 biomass in order to produce biofuel.
				(b)Redevelopment
			 authorityThe redevelopment
			 authority for each installation designated under subsection (a), in preparing
			 or revising the redevelopment plan for the installation, shall consider the
			 feasibility and practicability of siting a refinery on the installation.
				(c)Management and
			 disposal of real propertyThe
			 Secretary of Defense, in managing and disposing of real property at an
			 installation designated under subsection (a) pursuant to the base closure law
			 applicable to the installation, shall give substantial deference to the
			 recommendations of the redevelopment authority, as contained in the
			 redevelopment plan for the installation, regarding the siting of a refinery on
			 the installation. The management and disposal of real property at a closed
			 military installation or portion thereof found to be suitable for the siting of
			 a refinery under subsection (a) shall be carried out in the manner provided by
			 the base closure law applicable to the installation.
				(d)DefinitionsFor
			 purposes of this section—
					(1)the term base closure law
			 means the Defense Base Closure and Realignment Act of 1990 (part A of title
			 XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
					(2)the term closed military
			 installation means a military installation closed or approved for
			 closure pursuant to a base closure law.
					805.Savings
			 clauseNothing in this title
			 shall be construed to affect the application of any environmental or other law,
			 or to prevent any party from bringing a cause of action under any environmental
			 or other law, including citizen suits.
			806.Refinery
			 revitalization repealSubtitle
			 H of title III of the Energy Policy Act of 2005 and the items relating thereto
			 in the table of contents of such Act are repealed.
			807.New source review
			 under the Clean Air ActPart A
			 of title I of the Clean Air Act (42 U.S.C. 7401 and following) is amended by
			 adding the following new section at the end thereof:
				
					132New source
				reviewIn promulgating
				regulations respecting new source review under this Act, the Administrator
				shall include in such regulations provisions providing that routine maintenance
				and repair shall not constitute a modification of an existing source requiring
				compliance with new source review requirements. Such provisions shall provide
				that equipment replacement shall be considered routine maintenance and repair
				if it meets each of the following requirements:
						(1)It does not increase actual emissions of
				any air pollutant by more than 5 percent.
						(2)It does not
				increase actual emissions of any air pollutant by more than 40 tons per
				year.
						Notwithstanding any other provision
				of this Act, no State may include in any State implementation plan any
				provisions regarding new source review that are more stringent than those
				contained in the regulations of the Administrator under this
				section..
			808.Designation of
			 new refining capacity on brownfield sites
				(a)Designation
			 RequirementNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall designate no less than 5 brownfield sites, or
			 portions thereof, subject to subsection (c)(2), that are appropriate and
			 available for the purposes of siting a refinery.
				(b)Analysis of
			 Refinery SitesIn considering any site for possible designation
			 under subsection (a), the Secretary shall conduct an analysis of—
					(1)the availability
			 of crude oil supplies to the site, including supplies from domestic production
			 of shale oil and tar sands and other strategic unconventional fuels;
					(2)the distribution
			 of the Nation’s refined petroleum product demand;
					(3)whether such site
			 is in close proximity to substantial pipeline infrastructure, including both
			 crude oil and refined petroleum product pipelines, and potential infrastructure
			 feasibility;
					(4)the need to
			 diversify the geographical location of the domestic refining capacity;
					(5)the effect that
			 increased refined petroleum products from a refinery on that site may have on
			 the price and supply of gasoline to consumers; and
					(6)such other factors
			 as the Secretary considers appropriate.
					(c)Making
			 Designated Sites Available
					(1)Secretary’s
			 roleIf a designated site is owned by the Federal Government, the
			 Secretary shall take appropriate actions to make the site available for the
			 construction of a refinery. If the site is not owned by the Federal Government,
			 the Secretary shall facilitate the necessary transfer of interest in the site
			 from a willing seller to enable the construction of a refinery on the
			 site.
					(2)Governor’s
			 objectionNo site may be used for a refinery under this Act if,
			 not later than 60 days after designation of the site under subsection (a), the
			 Governor of the State in which the site is located transmits to the Secretary
			 an objection to the designation, unless, not later than 60 days after the
			 Secretary receives such objection, the Congress has by law overridden the
			 objection.
					809.Year extension
			 of election to expense certain refineries
				(a)In
			 generalParagraph (1) of section 179C(c) of the Internal Revenue
			 Code of 1986 (defining qualified refinery property) is amended—
					(1)by striking
			 January 1, 2012 in subparagraph (B) and inserting January
			 1, 2017, and (2) by striking January 1, 2008 each place
			 it appears in subparagraph (F) and inserting January 1,
			 2013.
					(b)Implementation
			 through secretarial guidance
					(1)GuidanceParagraph
			 (1) of section 179C(b) of such Code (relating to general rule for election) is
			 amended by inserting or other guidance after
			 regulations.
					(2)ReportingSubsection
			 (h) of section 179C of such Code (relating to reporting) is amended by striking
			 shall require and inserting may, through guidance,
			 require.
					(c)Effective
			 dateThe amendments made by this Act shall apply to property
			 placed in service after December 31, 2007.
				(d)Requirement for
			 issuance of guidanceNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Treasury shall issue regulations or
			 other guidance to carry out section 179C of the Internal Revenue Code of 1986
			 (as amended by this section).
				IXCOMMON SENSE
			 REGULATORY RELIEF AND POLICY REFORM
			901.Extension and
			 modification of renewable energy production tax credit
				(a)Extension of
			 CreditEach of the following provisions of section 45(d)
			 (relating to qualified facilities) is amended by striking January 1,
			 2009 and inserting January 1, 2018:
					(1)Paragraph
			 (1).
					(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
					(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
					(4)Paragraph
			 (4).
					(5)Paragraph
			 (5).
					(6)Paragraph
			 (6).
					(7)Paragraph
			 (7).
					(8)Paragraph
			 (8).
					(9)Subparagraphs (A)
			 and (B) of paragraph (9).
					(b)Production
			 Credit for Electricity Produced From Marine Renewables
					(1)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
						
							(I)marine and
				hydrokinetic renewable
				energy.
							.
					(2)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
						
							(10)Marine and
				hydrokinetic renewable energy
								(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
									(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
									(ii)free flowing
				water in rivers, lakes, and streams,
									(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
									(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
									(B)ExceptionsSuch
				term shall not include any energy which is derived from any source which
				utilizes a dam, diversionary structure (except as provided in subparagraph
				(A)(iii)), or impoundment for electric power production
				purposes.
								.
					(3)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
						
							(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a
				facility producing electricity from marine and hydrokinetic renewable energy,
				the term qualified facility means any facility owned by the
				taxpayer—
								(A)which has a
				nameplate capacity rating of at least 150 kilowatts, and
								(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
								.
					(4)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
					(5)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by subsection (a), is amended by striking January 1,
			 2013 and inserting the date of the enactment of paragraph
			 (11).
					(c)Sales of
			 Electricity to Regulated Public Utilities Treated as Sales to Unrelated
			 PersonsSection 45(e)(4) (relating to related persons) is amended
			 by adding at the end the following new sentence: A taxpayer shall be
			 treated as selling electricity to an unrelated person if such electricity is
			 sold to a regulated public utility (as defined in section
			 7701(a)(33)..
				(d)Trash Facility
			 ClarificationParagraph (7) of section 45(d) is amended—
					(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
					(2)by striking
			 COMBUSTION in the heading thereof.
					(e)Effective
			 Dates
					(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
					(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
					(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
					902.Extension and
			 modification of solar energy and fuel cell investment tax credit
				(a)Extension of
			 Credit
					(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2018.
					(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2017.
					(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2)
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2017.
					(b)Allowance of
			 Energy Credit Against Alternative Minimum TaxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
					
						(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
						.
				(c)Repeal of Dollar
			 Per Kilowatt Limitation for Fuel Cell Property
					(1)In
			 generalSection 48(c)(1) (relating to qualified fuel cell), as
			 amended by subsection (a)(2), is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and
			 (D), respectively.
					(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
					(d)Public Electric
			 Utility Property Taken Into Account
					(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
					(2)Conforming
			 amendments
						(A)Paragraph (1) of
			 section 48(c), as amended by this section, is amended by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C).
						(B)Paragraph (2) of
			 section 48(c), as amended by subsection (a)(3), is amended by striking
			 subparagraph (D) and redesignating subparagraph (E) as subparagraph (D).
						(e)Effective
			 Dates
					(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
					(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
					(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
					903.Repeal of
			 requirement to deduct from an amount payable to each stateTitle I of division F of the Consolidated
			 Appropriations Act, 2008 is amended under the heading Minerals
			 Management Service, under the heading administrative
			 provisions, by striking the second sentence.
			904.Production
			 credit for electricity produced from conventional hydropower projects
				(a)In
			 generalSubparagraph (A) of
			 section 45(c)(8) of the Internal Revenue Code of 1986 (relating to qualified
			 hydropower production) is amended by striking and at the end of
			 clause (i), by striking the period at the end of clause (ii) and inserting
			 , and, and by adding at the end the following new clause:
					
						(iii)in the case of any hydroelectric dam which
				was placed in service after the date of the enactment of this clause, the
				hydropower production from the facility for the taxable
				year.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				905.Definition of
			 renewable biomassSection
			 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) is amended—
				(1)in
			 clause (ii), by striking on non-federal land; and
				(2)in clause (iv), by
			 striking that are from non-federal forestlands, including
			 forestlands and inserting from forestlands, including those on
			 public lands and those.
				906.NEPA judicial
			 reviewTitle I of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended by adding
			 at the end the following new section:
				
					106.Judicial
				review
						(a)In
				generalReview of a Federal
				agency’s compliance with section 102 of the Act may be filed in the circuit in
				which the petitioner resides or transacts business which is directly affected
				by the action. Any such application for review shall be made within ninety days
				from the date of promulgation of the Federal agency’s decision.
						(b)Procedures for
				review
							(1)LimitationIn any judicial action under this Act,
				judicial review of any issues concerning a Federal agency’s compliance with
				section 102 shall be limited to the administrative record. Otherwise applicable
				principles of administrative law shall govern whether any supplemental
				materials may be considered by the court.
							(2)StandardIn
				considering objections raised in any judicial action under this Act, the court
				shall uphold the Federal agency’s decision, whether in is the first instance, a
				revocation, recession or other action, unless the objecting party can
				demonstrate, on the administrative record, that the decision was arbitrary and
				capricious or otherwise not in accordance with law.
							(3)RemedyIf
				the court finds that the selection of the response action was arbitrary and
				capricious or otherwise not in accordance with law, the court shall award such
				relief as the court deems appropriate.
							(4)Procedural
				errorsIn reviewing alleged procedural errors, the court may
				disallow costs or damages only if the errors were so serious and related to
				matters of such central relevance to the action that the action would have been
				significantly changed had such errors not been made.
							(c)Notice of
				actionsWhenever any action
				is brought under this Act in a court of the United States by a plaintiff other
				than the United States, the plaintiff shall provide a copy of the complaint to
				the Attorney General of the United States and to the Secretary or Administrator
				of the affected Federal agency.
						(d)InterventionIn any action commenced under this Act, any
				person may intervene as a matter of right when such person claims an interest
				relating to the subject of the action and is so situated that the disposition
				of the action may, as a practical matter, impair or impede the person’s ability
				to protect that interest, unless the Secretary or Administrator shows that the
				person’s interest is adequately represented by existing
				parties.
						.
			XTAX-EXEMPT
			 FINANCING OF CERTAIN ELECTRIC TRANSMISSION FACILITIES
			1001.Tax-exempt
			 financing of certain electric transmission facilities not subject to private
			 business use test
				(a)In
			 GeneralSection 141(b)(6) of the Internal Revenue Code of 1986
			 (defining private business use) is amended by adding at the end the following
			 new subparagraph:
					
						(C)Exception for
				certain electric transmission facilitiesFor purposes of the 1st
				sentence of subparagraph (A), the operation or use of an electric transmission
				facility by any person which is not a governmental unit shall not be considered
				a private business use if—
							(i)the facility is
				placed in service on or after the date of the enactment of this subparagraph
				and is owned by—
								(I)a State or
				political subdivision of a State, or any agency, authority, or instrumentality
				of any of the foregoing providing electric service, directly or indirectly to
				the public, or
								(II)a State or
				political subdivision of a State expressly authorized under applicable State
				law effective on or after January 1, 2004, to finance and own electric
				transmission facilities, and
								(ii)bonds for such
				facility are issued before the date which is 5 years after the date of the
				enactment of this
				subparagraph.
							.
				(b)Effective
			 DateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				XIRESTORE OUR
			 DOMESTIC ENERGY WORKFORCE SCIENCE AND TECHNOLOGY EDUCATION
			1101.Short
			 titleThis title may be cited
			 as the Strengthening Americas Science
			 and Technology Education Act.
			1102.PolicyIt is the policy of the United States to
			 maintain the human capital needed to preserve and foster the economic, energy,
			 and mineral resources security of the United States. The Science and Technology
			 programs that produce human capital needed for the energy and mineral resources
			 security of the United States are national assets and shall be assisted with
			 Federal funds to ensure their continued health and existence.
			1103.Maintaining
			 science and technology education programs
				(a)The Secretary of
			 the Interior (in this title referred to as the Secretary) shall
			 administer this title and shall prescribe rules and regulations to carry out
			 its policies and provisions not later than 1 year after enactment.
				(b)In support of the
			 policy stated in section 2, the Secretary shall provide research funds to
			 schools, universities, and institutions to assist in maintaining recognized
			 programs in energy, petroleum, mining, and mineral engineering education and
			 research.
				(c)All funds shall be
			 directed only to recognized programs and shall be subject to the conditions of
			 this title.
				(d)Research funded at
			 recognized programs under this title shall include studies and research to
			 enhance basic science and engineering as well as studies to provide proof of
			 scientific or engineering concepts and studies to determine scientific or
			 engineering feasibility.
				(e)The Secretary
			 shall only provide funds to recognized programs, which for the purposes of this
			 title shall mean—
					(1)an engineering
			 program for energy, petroleum, chemical, mining, or mineral engineering
			 accredited on the date of enactment;
					(2)a
			 geological engineering or geophysical engineering that is accredited on the
			 date of enactment of this Act and which is focused on petroleum or natural gas
			 production, the production of mineral resources, and the development of
			 permanent underground workings as demonstrated by the curriculum and the
			 expertise of the existing faculty; or
					(3)a
			 program in geology or geophysics that the Secretary determines to be acceptable
			 under this title and that have undergraduate and graduate programs of research
			 and education in the geology and geophysics of conventional or nonconventional
			 energy, geothermal, metallic and nonmetallic deposits, including industrial
			 minerals, sand and gravel deposits.
					(f)All recognized
			 engineering programs must meet meeting the specific program criteria,
			 established by the member societies of ABET, Inc. of Baltimore Maryland. In the
			 absence of a nationally recognized accreditation program for the applied
			 geology and geophysics programs the Secretary shall request the Committee
			 created by this title to examine the program and the outcomes of the programs
			 to determine if it is appropriate to provide funding for the program.
				(g)Each school,
			 university, or institution receiving funds under this title shall maintain the
			 program for which the funds are provided for 10 years after the date of the
			 last receipt of such funds and take steps described in its application for
			 funding to increase the number of undergraduate students enrolled in and
			 completing the programs of study in petroleum, chemical, mining, geological,
			 geophysical, or mineral engineering, and geology and geophysics.
				(h)The Secretary
			 shall show particular consideration to minority serving institutions with an
			 established recognized program or that proposes to establish a recognized
			 program, including but not limited to assigning appropriate employees to serve
			 as mentors and adjunct faculty, transferring appropriate equipment to the
			 programs and allowing faculty or students at such institutions free access to
			 appropriate departmental training.
				(i)Where appropriate,
			 the Secretary may make funds available to consortia to conduct projects of
			 broad application that could not otherwise be undertaken, including national
			 and regional projects in geology or geophysics and engineering as applied to
			 petroleum, geothermal, mining, and mineral processing or beneficiation.
			 Provided, that funds granted to any consortium shall only be given to a single
			 eligible school with a recognized program which shall be responsible for
			 distribution, monitoring, and reporting on the activities of the consortium as
			 required by the Secretary.
				1104.Funds for
			 scholarships and fellowships
				(a)The Secretary
			 shall provide funds for the purpose of providing merit-based scholarships for
			 undergraduate education, graduate fellowships, and postdoctoral fellowships at
			 eligible schools.
				(b)In awarding the
			 Scholarships and fellowships authorized by this section the Secretary shall
			 give a preference for veterans and service members who have received or will
			 receive either the Afghanistan Campaign Medal or the Iraq Campaign Medal as
			 authorized by Public Law 108–234, and Executive Order No. 13363.
				(c)In order to receive
			 a scholarship or a graduate fellowship, an individual student must be a lawful
			 permanent resident of the United States or a United States citizen and must
			 agree in writing to complete a course of studies and receive a degree in
			 petroleum, chemical, mining, geological, geophysical, or mineral engineering,
			 petroleum geology, geothermal geology, mining and economic geology, petroleum
			 and mining geophysics, or mineral economics in a program recognized under this
			 title.
				(d)The regulations
			 shall require that an individual, in order to retain a scholarship or graduate
			 fellowship, must continue in one of the course of studies authorized by this
			 section, must remain in good academic standing, as determined by the school,
			 institution, or university and must allow for reinstatement of the scholarship
			 or graduate fellowship by the Secretary, upon the recommendation of the school
			 or institution. Such regulations may also provide for recovery of funds from an
			 individual who fails to complete any of the courses of study listed in
			 subsection (c) of this section after notice that such completion is a
			 requirement of receipt funding under this title. Students may change courses of
			 study provided they remain within the listing of programs in subsection
			 (c).
				(e)An individual
			 granted a scholarship or fellowship with funds provided under this title shall
			 through their respective school, university, or institution, advise the
			 Director of the office established by this title of progress towards completion
			 of the course of studies and upon the awarding of the degree within 30 days
			 after the award.
				(f)To carry out this
			 section, the schools, universities, and institutions that are eligible to
			 receive funding under this title shall be responsible for enforcing the
			 requirements of this section for scholarship or fellowship students and shall
			 return to the Secretary any funds recovered from an individual under subsection
			 (d). An institution seeking funds under this subsection shall describe, in its
			 application to the Secretary for funding, the number of students that would be
			 awarded scholarships or fellowships if the application is approved, how such
			 students would be selected, and how the provisions of this section will be
			 enforced.
				1105.Use of funds
			 by institutions
				(a)Grants for basic
			 science and engineering studies and research shall not require additional
			 participation by funding partners. All other grants for studies shall include
			 participation by industry and may include funding from other Federal
			 agencies.
				(b)No funds made
			 available under this section shall be applied to the acquisition by purchase or
			 lease of any land or interests therein, or the rental, purchase, construction,
			 preservation, or repair of any building.
				(c)Funding made
			 available may be used with the express approval of the Secretary for proposals
			 to maintain or upgrade existing laboratories and laboratory equipment, but such
			 funds shall not be used for any university overhead expenses.
				(d)Funding made
			 available under this title may be used for maintaining and upgrading mines and
			 oil and gas drilling rigs owned by an eligible program or the school in which
			 the program is located that are used for undergraduate and graduate training
			 and worker safety training. All requests for funding such mines and oil and gas
			 drilling rigs must demonstrate that they have been owned by the school for 5
			 years prior to the date of enactment.
				(e)Each school shall
			 have an officer appointed by its governing authority who shall receive and
			 account for all funds paid under this title and shall make an annual report to
			 the Secretary on or before the first day of September of each year, on work
			 accomplished and the status of projects underway, together with a detailed
			 statement of the amounts received under this title during the preceding fiscal
			 year, and of its disbursements on schedules prescribed by the Secretary.
				(f)The schools,
			 universities, and institutions receiving funding under this title shall make
			 detailed reports to the Center on projects completed, in progress, or planned
			 with funds provided under this title. All such reports shall be available to
			 the public on not less than an annual basis through the Center.
				(g)All uses,
			 products, processes, and other developments resulting from any research,
			 demonstration, or experiment funded in whole or in part under this title shall
			 be made available promptly to the general public, subject to exception or
			 limitation, if any, as the Secretary may find necessary in the interest of
			 national security, and subject to the applicable Federal law governing
			 patents.
				1106.Establishment
			 of a national center
				(a)There is
			 established in the Department of the Interior an office to be known as the
			 National Science and Technology Education Center (hereafter in this title
			 referred to as the Center) to administer the provisions of this
			 title.
				(b)The Center shall
			 answer directly to the Secretary and shall be located at a site on or near the
			 campus of a school, college or university with a recognized program, to be
			 determined by the Secretary after consultation with the Committee and the
			 receipt of public comments.
				(c)There shall be a
			 director of the Center who shall be a member of the Senior Executive Service,
			 provided further that the position of the director shall be a career reserved
			 position as defined in section 3132(a)(8) of title 5, United States
			 Code.
				(d)The director is
			 authorized to appoint a deputy director and to employ such officers and
			 employees as may be necessary to enable the Center to carry out its
			 functions.
				(e)In carrying the
			 Center’s functions, the director shall provide professional and administrative
			 staff support for the Committee, including recordkeeping and maintaining
			 minutes of all Committee and subcommittee meetings, maintaining accurate
			 records of funds disbursed for all scholarship and fellowship grants, research
			 grants, and grants for career technical education purposes, preparing any
			 regulations required to implement this title, conducting site visits at
			 programs receiving funding under this title, and serving as a central
			 repository for reports and clearing house for public information on research
			 funded by this title.
				(f)The director or an
			 employee of the Center shall be present at each meeting of the Committee or a
			 subcommittee of the Committee.
				(g)As needed the
			 director shall ascertain whether the requirements of this title have been met
			 by recognized programs.
				(h)Each employee or
			 contractor of the Center and each member of the Committee shall disclose to the
			 Secretary any financial interests in or financial relationships with schools,
			 universities, institutions, or individuals receiving funds, scholarships, or
			 fellowships under this title.
				(i)Any employee,
			 contractor, or member of the Committee with a financial relationship must
			 recuse themselves from any recommendation or decision regarding the awarding of
			 funds, scholarships or fellowships or any review, report, analysis, or
			 investigation regarding compliance with the provisions of this title by a
			 school, university, institution, or any individual.
				1107.Stakeholder
			 Committee on Science and Technology Education
				(a)The Secretary
			 shall appoint a Stakeholder Committee for Science and Technology Education
			 (referred to in this title as the Committee) which shall be
			 composed of—
					(1)the Assistant
			 Secretary of the Interior responsible for land and minerals management;
			 and
					(2)not more than 18
			 other persons who are knowledgeable in the fields of energy, petroleum,
			 geothermal, mining and mineral resources research, including two university
			 leaders from a school with at least one recognized program; a community or
			 technical college administrator, a tribal college administrator; a career
			 technical education educator; six representatives equally distributed from the
			 energy, mining, and aggregate industries; a working miner; a working oilfield
			 worker; a representative of the Interstate Oil and Gas Compact Commission; a
			 representative from the Interstate Mining Compact Commission; a representative
			 of the State geologists, and two representatives of the general public. In
			 making these appointments, the Secretary shall consult with interested
			 groups.
					(b)The Chairman of
			 the Committee may have present during meetings representatives of Federal
			 agencies with responsibility for energy and minerals resources management,
			 energy and mineral resource investigations, energy and mineral commodity
			 information, international trade in energy and mineral commodities, mining
			 safety regulation and mine safety research, and research into the development,
			 production, and utilization of energy and mineral commodities. These
			 representatives shall serve as technical advisors to the committee and shall
			 have no voting responsibilities.
				(c)The Secretary
			 shall consult with the Committee on policy matters relating to carrying out
			 this title and carefully consider its recommendations in such matters.
				(d)Committee members,
			 other than officers or employees of Federal, State, or local governments, shall
			 be, for each day (including travel time) during which they are performing
			 Committee business, paid at a rate fixed by the Secretary but not in excess of
			 the daily equivalent of the maximum rate of pay for level IV of the Executive
			 Schedule under section 5136 of title 5, United States Code, and shall be fully
			 reimbursed for travel, subsistence, and related expenses.
				(e)The Assistant
			 Secretary of the Interior responsible for Land and Minerals management shall be
			 the Chairman of the Committee. There shall also be a Vice Chairman elected by
			 the Committee from among the members, who shall perform such duties as are
			 determined to be appropriate by the committee, except that the Chairman must
			 personally preside at all meetings of the full Committee. The Committee may
			 organize itself into such subcommittees as the Committee may deem
			 appropriate.
				(f)Following
			 completion of the report required by section 385 of the Energy Policy Act of
			 2005, the Committee shall consider the recommendations of the report and shall
			 formulate and recommend a national plan for utilizing the fiscal resources
			 provided under this title. The Committee shall submit such plan to the
			 Secretary for approval. Upon approval, the plan shall guide the Secretary and
			 the Committee in their actions under this title.
				(g)The Committee
			 shall make recommendations to the Secretary regarding both the long term and
			 short term viability of the faculty at schools with recognized programs and may
			 recommend the awarding of graduate fellowships and postdoctoral fellowships to
			 those students who declare their intent to seek roles as future faculty at the
			 domestic recognized programs.
				1108.Career
			 technical and community college education
				(a)The Secretary
			 shall provide grants to support sustaining the operation or the development of
			 programs in mining engineering technology, petroleum engineering technology,
			 industrial engineering technology, or industrial technology that—
					(1)are focused on
			 technology and its use in energy and mineral production and related
			 maintenance, operational safety, or energy infrastructure protection and
			 security;
					(2)prepare students
			 for advanced or supervisory roles in the mining industry or the petroleum
			 industry; and
					(3)grant either an
			 associate’s degree or a baccalaureate degree.
					(b)(1)The Secretary shall
			 provide grants to sustain the operation or the development of programs,
			 including joint apprenticeship programs authorized by Federal law, university,
			 college or community college programs, secondary school vocational education
			 programs, or career academy programs, that provide training for individuals
			 seeking to enter the geothermal, petroleum, mining, or mineral mining
			 industries.
					(2)The Secretary shall give particular
			 consideration to supporting programs that provide training for a progressive
			 career path in the industries listed in subsection (b).
					(3)The Secretary, after consultation
			 with the Committee, may offer support to programs that grant degrees or
			 certificates in programs that provide training in disciplines that provide
			 essential support for the industries listed in subsection (b), including those
			 listed in subsection (c) of this section even if those programs are not
			 purposely designed to provide personnel for the industries listed in subsection
			 (b) of this section.
					(c)The Secretary
			 shall provide grants to support the operation or the development of programs of
			 program of career technical education at a secondary school, offered
			 cooperatively with a community college in one of the industrial sectors
			 of—
					(1)agriculture,
			 forestry, or fisheries;
					(2)utilities,
			 particularly power transmission and pipeline construction and
			 operations;
					(3)maintenance and
			 maintenance logistics;
					(4)construction;
					(5)manufacturing;
			 or
					(6)transportation and
			 warehousing.
					(d)Schools or
			 institutions receiving funds under this section must show evidence of an
			 institutional commitment for the purposes of career technical education and
			 provide evidence that the school or institution has received or will receive
			 industry cooperation in the form of equipment, employee time, or donations of
			 funds to support the activities that are within the scope of this
			 section.
				(e)Schools seeking
			 funds to support the operation of a program may initially only use those funds
			 for enhancing the instructional skills of teachers through additional training
			 and resources as will permit such teachers to enhance their skills. After the
			 teachers have achieved enhanced skills and meets an appropriate standard as
			 agreed to by local authorities in consultation with the Secretary the funds be
			 used to purchase classroom and laboratory equipment.
				(f)Schools seeking
			 funds to support the development of a new program shall use the funds to
			 support the purchase of classroom and laboratory equipment and to supplement
			 teacher salaries to encourage the hiring of highly qualified teachers.
				(g)Schools or
			 institutions receiving funds under this section must agree to maintain the
			 programs for which the funding is sought for a period of 10 years beginning on
			 the date the school or institution receives such funds, unless the Secretary
			 finds that a shorter period of time is appropriate for the local labor market
			 or is required by State authorities.
				(h)Schools or
			 institutions receiving funds under this section may combine these funds with
			 State funds, and other Federal funds where allowed by law, to carry out
			 programs described in this section, however the use of the funds received under
			 this section must be reported to the Secretary not less than annually.
				(i)The Secretary
			 shall seek the advice of the Committee in determining the criteria used to
			 carry out this section.
				1109.Nuclear
			 science and engineering scholarships
				(a)PurposeIt
			 is the purpose of this section to authorize scholarships funded by the
			 Department of Energy for undergraduate education in nuclear science and nuclear
			 engineering.
				(b)Scholarship
			 Program Authorized
					(1)In
			 generalThe Secretary of Energy shall award not less than 65
			 grants per year to eligible undergraduate institutions to support scholarships
			 for students majoring in nuclear science or nuclear engineering.
					(2)ApplicationAn
			 eligible undergraduate institution that desires to receive a grant under this
			 section shall submit to the Secretary of Energy an application at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
					(3)Duration and
			 amountA grant under this section shall be 4 years in duration.
			 An eligible undergraduate institution that receives a grant under this section
			 shall receive $100,000 for each year of the grant period.
					(4)Use of
			 fundsAn eligible undergraduate institution that receives a grant
			 under this section shall use the grant funds for the awarding of scholarships
			 in nuclear science or nuclear engineering.
					1110.Nuclear
			 workforce developmentNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 Energy, in consultation with the Secretary of Labor, shall provide to Congress
			 recommendations for developing a robust nuclear workforce within the United
			 States.
			1111.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title 5 percent of all funds
			 available within the American Energy Trust Fund for each of fiscal years 2009
			 through 2019 and all funds that are authorized shall remain available until
			 expended.
			XIITAPPING
			 AMERICA’S INGENUITY AND CREATIVITY
			1201.DefinitionsIn this title:
				(1)Administering
			 entityThe term administering entity means the
			 entity with which the Secretary enters into an agreement under section
			 1204(c).
				(2)DepartmentThe
			 term Department means the Department of Energy.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				1202.Statement of
			 policyIt is the policy of the
			 United States to provide incentives to encourage the development and
			 implementation of innovative energy technologies and new energy sources that
			 will reduce our reliance on foreign energy.
			1203.Prize
			 authority
				(a)In
			 generalThe Secretary shall carry out a program to competitively
			 award cash prizes in conformity with this title to advance the research,
			 development, demonstration, and commercial application of innovative energy
			 technologies and new energy sources.
				(b)Advertising and
			 Solicitation of Competitors
					(1)AdvertisingThe
			 Secretary shall widely advertise prize competitions to encourage broad
			 participation in the program carried out under subsection (a), including
			 individuals, universities, communities, and large and small businesses.
					(2)Announcement
			 through federal register noticeThe Secretary shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include essential elements of the competition such as the subject of the
			 competition, the duration of the competition, the eligibility requirements for
			 participation in the competition, the process for participants to register for
			 the competition, the amount of the prize, and the criteria for awarding the
			 prize.
					(c)Administering
			 the CompetitionThe Secretary may enter into an agreement with a
			 private, nonprofit entity to administer the prize competitions, subject to the
			 provisions of this title. The administering entity shall perform the following
			 functions:
					(1)Advertise the
			 competition and its results.
					(2)Raise funds from
			 private entities and individuals to pay for administrative costs and cash
			 prizes.
					(3)Develop, in
			 consultation with and subject to the final approval of the Secretary, criteria
			 to select winners based upon the goal of safely and adequately storing nuclear
			 used fuel.
					(4)Determine, in
			 consultation with and subject to the final approval of the Secretary, the
			 appropriate amount of the awards.
					(5)Protect against
			 the administering entity’s unauthorized use or disclosure of a registered
			 participant’s intellectual property, trade secrets, and confidential business
			 information. Any information properly identified as trade secrets or
			 confidential business information that is submitted by a participant as part of
			 a competitive program under this title may be withheld from public
			 disclosure.
					(6)Develop and
			 promulgate sufficient rules to define the parameters of designing and proposing
			 innovative energy technologies and new energy sources with input from industry,
			 citizens, and corporations familiar with such activities.
					(d)Funding
			 SourcesPrizes under this title may consist of Federal
			 appropriated funds, funds provided by the administering entity, or funds raised
			 through grants or donations. The Secretary may accept funds from other Federal
			 agencies for such cash prizes and, notwithstanding section 3302(b) of title 31,
			 United States Code, may use such funds for the cash prize program. Other than
			 publication of the names of prize sponsors, the Secretary may not give any
			 special consideration to any private sector entity or individual in return for
			 a donation to the Secretary or administering entity.
				(e)Announcement of
			 PrizesThe Secretary may not publish a notice required by
			 subsection (b)(2) until all the funds needed to pay out the announced amount of
			 the prize have been appropriated to the Department or the Department has
			 received from the administering entity a written commitment to provide all
			 necessary funds.
				1204.EligibilityTo be eligible to win a prize under this
			 title, an individual or entity—
				(1)shall notify the
			 administering entity of intent to submit ideas and intent to collect the prize
			 upon selection;
				(2)shall comply with
			 all the requirements stated in the Federal Register notice required under
			 section 1203(b)(2);
				(3)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of the United
			 States;
				(4)shall not be a
			 Federal entity, a Federal employee acting within the scope of his or her
			 employment, or an employee of a national laboratory acting within the scope of
			 employment;
				(5)shall not use
			 Federal funding or other Federal resources to compete for the prize; and
				(6)shall not be an
			 entity acting on behalf of any foreign government or agent.
				1205.Intellectual
			 propertyThe Federal
			 Government shall not, by virtue of offering or awarding a prize under this
			 title, be entitled to any intellectual property rights derived as a consequence
			 of, or in direct relation to, the participation by a registered participant in
			 a competition authorized by this title. This section shall not be construed to
			 prevent the Federal Government from negotiating a license for the use of
			 intellectual property developed for a prize competition under this title. The
			 Federal Government may seek assurances that technologies for which prizes are
			 awarded under this title are offered for commercialization in the event an
			 award recipient does not take, or is not expected to take within a reasonable
			 time, effective steps to achieve practical application of the
			 technology.
			1206.Waiver of
			 liabilityThe Secretary may
			 require registered participants to waive claims against the Federal Government
			 and the administering entity (except claims for willful misconduct) for any
			 injury, death, damage, or loss of property, revenue, or profits arising from
			 the registered participants’ participation in a competition under this title.
			 The Secretary shall give notice of any waiver required under this section in
			 the notice required by section 1203(b)(2). The Secretary may not require a
			 registered participant to waive claims against the administering entity arising
			 out of the unauthorized use or disclosure by the administering entity of the
			 registered participant’s intellectual property, trade secrets, or confidential
			 business information.
			1207.Authorization
			 of appropriations
				(a)Awards40
			 percent of amounts in the American Energy Trust Fund shall be available without
			 further appropriation to carry out specified provisions of this section.
				(b)Treatment of
			 AwardsAmounts received pursuant to an award under this title may
			 not be taxed by any Federal, State, or local authority.
				(c)AdministrationIn
			 addition to the amounts authorized under subsection (a), there are authorized
			 to be appropriated to the Secretary for each of fiscal years 2009 through 2020
			 $2,000,000 for the administrative costs of carrying out this title.
				(d)Carryover of
			 FundsFunds appropriated for prize awards under this title shall
			 remain available until expended and may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 11 fiscal years after
			 the fiscal year for which the funds were originally appropriated. No provision
			 in this title permits obligation or payment of funds in violation of section
			 1341 of title 31, United States Code.
				1208.Next generation
			 automobile prize programThe
			 Secretary of Energy shall establish a program to award a prize in the amount of
			 $500,000,000 to the first automobile manufacturer incorporated in the United
			 States to manufacture and sell in the United States 50,000 midsized sedan
			 automobiles which operate on gasoline and can travel 100 miles per
			 gallon.
			1209.Advanced
			 battery manufacturing incentive program
				(a)DefinitionsIn
			 this section:
					(1)Advanced
			 batteryThe term advanced battery means an
			 electrical storage device suitable for vehicle applications.
					(2)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
						(A)incorporation of
			 qualifying components into the design of advanced batteries; and
						(B)design of tooling
			 and equipment and developing manufacturing processes and material suppliers for
			 production facilities that produce qualifying components or advanced
			 batteries.
						(b)Advanced Battery
			 Manufacturing FacilityThe Secretary shall provide facility
			 funding awards under this section to advanced battery manufacturers to pay not
			 more than 30 percent of the cost of reequipping, expanding, or establishing a
			 manufacturing facility in the United States to produce advanced
			 batteries.
				(c)Period of
			 AvailabilityAn award under subsection (b) shall apply to—
					(1)facilities and
			 equipment placed in service before December 30, 2020; and
					(2)engineering
			 integration costs incurred during the period beginning on the date of enactment
			 of this Act and ending on December 30, 2020.
					(d)Direct Loan
			 Program
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 title, and subject to the availability of appropriated funds, the Secretary
			 shall carry out a program to provide a total of not more than $100,000,000 in
			 loans to eligible individuals and entities (as determined by the Secretary) for
			 the costs of activities described in subsection (b).
					(2)Selection of
			 eligible projectsThe Secretary shall select eligible projects to
			 receive loans under this subsection in cases in which, as determined by the
			 Secretary, the award recipient—
						(A)is financially
			 viable without the receipt of additional Federal funding associated with the
			 proposed project;
						(B)will provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively; and
						(C)has met such other
			 criteria as may be established and published by the Secretary.
						(3)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
						(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
						(B)shall have a term
			 equal to the lesser of—
							(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; and
							(ii)25
			 years;
							(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary; and
						(D)shall be made by
			 the Federal Financing Bank.
						(e)FeesThe
			 cost of administering a loan made under this section shall not exceed
			 $100,000.
				(f)Set Aside for
			 Small Manufacturers
					(1)Definition of
			 covered firmIn this subsection, the term covered
			 firm means a firm that—
						(A)employs fewer than
			 500 individuals; and
						(B)manufactures
			 automobiles or components of automobiles.
						(2)Set
			 asideOf the amount of funds used to provide awards for each
			 fiscal year under subsection (b), the Secretary shall use not less than 10
			 percent to provide awards to covered firms or consortia led by a covered
			 firm.
					(g)Authorization of
			 AppropriationsThere are authorized to be appropriated from the
			 American Energy Trust Fund such sums as are necessary to carry out this section
			 for each of fiscal years 2009 through 2013.
				
